Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 1 of 99

 

DOMESTIC NUCLEAR DETECTION OFFICE

 

 

Description: Ata Glance

The Domestic Nuclear Detection Office
(DNDO) leads the development of the Global
Nuclear Detection Architecture (GNDA), Dr. L. Wayne Brasure, Acting Director
implements its domestic portion, and leads the Paul Ryan, Acting Deputy Director
integration of United States Government (USG) | 5. appished: 2005

technical nuclear forensics capabilities.

Responsibilities:

Senior Leadership:

Major Divisions: Architecture and Plans
Directorate, Transformational and Applied

DNDO is the USG lead agency charged with Research Directorate, Product Acquisition and
developing the GNDA and implementing its Deployment Directorate, Assessments
domestic portion, as well as coordinating and Directorate, Operations Support Directorate,

stewarding the USG National Technical Nuclear National Technical Nuclear Forensics Center
Forensics (N TNF) enterprise. DNDO works Budget Request: $330,440,000
closely with Federal, State, local, tribal,
territorial, international, academic, national Employees (FTE): 144
laboratory, and private sector partners.
Functions include developing and acquiring radiological and nuclear (R/N) detection
technologies in collaboration with interagency partners, evaluating detector performance,
ensuring effective response to detection alarms, training and helping partners plan their
GNDA contributions, integrating and ensuring readiness of U.S. nuclear forensics
capabilities, conducting transformational research and development for R/N detection and
forensics technologies, and reporting progress to external stakeholders. For both the
detection and forensics missions, the likelihood of success is maximized by using and
employing appropriate technologies, well-trained law enforcement, and intelligence
capabilities.

Service to the Public:

 

 

 

DNDO works to protect the United States from R/N terrorism by developing, acquiring,
and deploying detection technologies, supporting operational law enforcement and
homeland security partners; integrating technical nuclear forensic programs; and advancing
state-of-the-art nuclear forensics technologies. To address gaps in the GNDA and
dramatically improve the performance of R/N detection and technical nuclear forensics
technologies, DNDO also invests in basic, applied, and developmental research to identify,
explore, develop, and demonstrate innovative technologies. To foster and maintain
expertise in specialized technical fields related to nuclear detection and forensics, DNDO
supports academic programs, scholarships, and fellowships to advance research and
encourage students to enter these fields of study. DNDO seeks to increase effectiveness of
deployed technology through improved operational concepts, and DNDO works with
mission partners to ensure that R/N detection capabilities provide the greatest level of
protection possible through multiple layers of defense.

79 AR00188
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 2 of 99

Domestic Nuclear Detection Office

 

FY 2016 Accomplishments:

Led the formation of a Joint Requirements Council R/N Subcommittee to facilitate
interaction with DHS operational partners and validate requirements, ensuring that each
dollar spent on R/N detection equipment is linked to threats and conditions in the field.

Completed an assessment of R/N detection capabilities for maritime non-containerized
cargo to determine the technical requirements in this challenging and important
pathway.

Fostered nuclear forensics expertise throughout the United States, supporting over 50
undergraduate, graduate, post-doctorate, and faculty fellowships, internships, or
awards, as well as senior scientist/student mentoring, with 9 Ph.D.’s hired into the
nuclear forensics workforce at the national laboratories or U.S. Federal agencies.

Demonstrated a new spectroscopic plastic
detector technology that enables higher
sensitivity and better selectivity for isotope
identification. These advances could lead to
much less expensive R/N detection
equipment, allowing wider distribution of
detectors at lower cost in the future.

  

Completed development of a first-of-a-kind 21 cm
laboratory-scale processing capability to DNDO’s Radiation Awareness and Interdiction

 

= : c rork d Technology Demonstration —
simulate non-U.S. production of plutonium piehivork Advaneed F< 8)
: aon Monitoring Vehicles at Full Speed for
materials for forensic signature development Radiological Threats

to better enable attribution.

Enhanced homeland security by assisting international partners in developing their
nuclear detection and forensics frameworks through work with the International
Atomic Energy Agency, Global Initiative to Combat Nuclear Terrorism, and 2016
Nuclear Security Summit.

Advanced the Securing the Cities initiative in Houston, Texas; Chicago, Illinois; and
the National Capital Region, which, when fully implemented, will provide R/N
detection coverage for approximately 42 percent of the Nation’s critical infrastructure
and over 30 percent of the U.S. population.

Equipped DHS operational partners to execute R/N detection at and within our borders
through the acquisition of portable detection equipment, including over 4,500 personal
radiation detectors, and more than 1,800 basic handheld radiation identification
devices.

Executed a public-private partnership with Los Angeles’ TraPac Container Terminal
for automated Radiation Portal Monitors integrated with conveyors, to increase
capacity for scanning cargo containers, enabling TraPac to handle larger ships and
remain competitive.

Facilitated a joint product development effort among DNDO, the DHS Science and
Technology Directorate, U.S. Customs and Border Protection, and the United Kingdom
Home Office to pilot an integrated, multi-threat, automated detection and identification
cargo scanning platform at the Conley Container Terminal in Boston, leveraging

80 ARO0189
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 3 of 99

Domestic Nuclear Detection Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

expertise and resources in order to enhance cargo security against a broad array of
threats.
BUDGET REQUEST
Dollars in Thousands
FY 2016 FY 2017 FY 2018 FY 2017 +/-
Revised Enacted Annualized CR __| President’s Budget FY 2018
FTE $000 FTE $000 FTE $000 FTE $000
Operations and Support 137 $51,461 137 $50,095 144 $54,664 7 $4,569
Procurement,
Construction and - $88,289 - $87,096 - $87,096 - -
Improvements
eee enna -| s160005] -| sisai73} =| si4aie1] = =| 14,012)
evelopment
Federal Assistance - $47,281 - $46,695 - $44,519 - ($2,176)
Net Discretionary 137 $347,036 137 $342,059 144 $330,440 7 ($11,619)
Gross Discretionary 137 $347,036 137 $342,059 144 $330,440 7 ($11,619)
Total Budget Authority | __137| _$347,036| _137| _$342,059| 144| $330,440 7|__ ($11,619)
FY 2018 Highlights:
e RI/N Detection Equipment $87.1M, 0 FTE

 

The total request level for R/N detection equipment programs is consistent with the FY

2017 Annualized CR level. It provides $62.5 million for large scale detection systems,

including funding for the Radiation Portal Monitor (RPM) Replacement Program to en
ensure sustainment of the capability to scan virtually all containerized cargo entering

the Nation. The request also includes $24.6 million for the requirements for human

portable equipment of DHS operational Components.

Securing the Cities $21.1M, 0 FTE

Includes $21.1 million for the Securing the Cities program, which seeks to reduce the
risk of a successful deployment of a R/N terrorist weapon against major metropolitan
regions in the United States. FY 2018 funding is consistent with the Annualized CR.

81 ARO0190
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 4 of 99

DHS Resource Table

83 AR00192
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 5 of 99

Case 3

-OLOOYV

 

 

 

 

 

 

  

 

    

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

red es you 4 SV 19t To. i LOR LST Hil sO MISC] aN, PAESTp yy
LG EEE el MeL Istcel Pod oS LOFTOT OL OR
JOU PS HEV ET r
reo'eel Pe Isluel i 98 Lor tol 6 Log voddng pue suopesadg)
PL6 CET ch Islet Pik LO Lor LoL rok LoS agua 2onadsuy jo UFO)
$ c ey ERY EOE PSE RAS sre ree Ou, as PER
SOR EST ae aS OL EST bl th rec gS 1g BER MEUOUTASSIC] FN
SO TST Lee EOE ST Bik ed ret OT abd Be woddug pue suopmaade|
SOF TST a iaers aie Bre ree O9T psig BPs sHOmaadG punt sysdiuay
roo'gun Loe ELT TOG ris't Fie Tare | UMUOTIAIISIC] IN, porsnlpy
ra Roe woe ECT CoG ris’ t ris Isr ct Ree | POSE] FN
Sts'z } kor'z Tita HHAMdOpAAaG PU yaseasay
BSH Go r r Bes te ree Ue MNLUPUT pur sissy uOddng UOLSsT Ay
r cue sel lOs'sel SIATUAACUGUIY ANPIOE,Y Pub LORSNIUO:)
86°69 r TT LG! reeoel SUIMAAO MIM, PUG MOLINO “DANIO
SOS LIE Por oraoue Lor C6 bro RSE ALU) COLELLO] JOE ACT JO IIE)
AED cro Le PoE OS CE a
Ss (90d DON" eg GE OD BOE
nog'te oe LY est [66°99 Lise
Seo'GE BUT Dayo ponds umunpy any aytso aaiyo:
Ses at | rol EOL “SLC Laddnig ssauipeay jn oy fo FOLIC
lec'e Li i uy oMOTUDSOUNY Jo AUEIFUIg Jap) Mp JO DLO HTIPAMTUy
StS'T9L rie cert esr’ voddng pue suoyerdo)
pLo'r ET'TIG ris cert srt lnamaoUNTY 4oj Lamaadag Aapas] aq Jo yO)
WK) leo att Eber f
“ro £9 oH 19 ATEUOLISGasIC] ION
i cr a cr iat iy Ne SaLC) Atal
0E 3 Mic DE ece9 ic oT. UTUUS PMC UE) SIG UOT uty pur drypsuazre ay) jo a
ag th it OT soe a ag SELIG] NLS) PUT SIYTEY LAS) JOY Sey
aL 18 LR lo baie His Lit PPSuno.) (CUA JO SUC)
au fir ar ae WONT Bib CS | pur diysiuueg Jo 910
Pc Lc ae nc eha's une He "120 IO
rc c Bic 7 Pls cc cc SAU HIN 19 LO
| 1 Pil ns | eee eT He | Pd JO UO
cho'R] no po ) de Loos | J Ao UEPUIAS MIO FALLCD
Loe"ort Los 609 Bes tego fire’stt 609 eL9 voddng puo suoytiody)
pLvcoe! LoS as reo TEE Sh x19) E19 WWIMATEUDY DALNOaKY pul Lajassag a1) JO OO)
SSS r aa i | ALLA *#O,] $ss ALA ‘sO,
png saps SLT Ad WD posyenday 217 AA PAU Posyrayy 9102 AA

 

 

 

 

 

APO jaspng [eyo],
AJLINDIS puEpWOP JO pO AEdIG

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 6 of 99

Case 3

S6L00NV

98

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

  

 

 

 

    

 

 

 

 

 

 

  

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

sis'hes 1o'e oo'g Is'hes 80'r EaO'e .se'ort boo'e M00'E wag wopaadsuy puw aupuesungy jeanginazatiy|
MS9T RCT Lac’! pS che wl NOT Is*ret OS" T | Vid VuHOO
Best Bist oo tes Bist Bese Iss HTS BLS'T cst sag SMS) VHEOD
cut ROT ree or Oe coe rc‘or uc noe aay uopadsuy sapuog purr]
ol t old isn'o9 rt rt S0L'RS no] ry 294 (V.LSG) MONON [aay soy MaSAg ayuaLaay 4
wood be b cen 4 4 18 3 : SOuty IOMAScOpuTy Woy tatu ty)
res'zee Ltr 6LI'r Ize'BOL leer Litt ys9'Z69 Wet Wor Sod Maa BONSALL Sosa
BLL "as PSL "6S ste soudiny Ase PUL UOT ISU
Keno 00'S Rojouyrs,| UOREULEULSUa} 2) jou esadEy
we'sl ; STISSY [MU SLEEAS JaYIC)
LSE r Ay
SEE LE ee 8 n06'6o “SUIS PUC SoU
OES | WE OR 06°69 AMNISKUISTAp UY PUT sassy suoTMmad: parca]
re"GO | SeeoL Irss9ll NEMUISEYUT PUL Spossy [Ary], PUM ape
EO StL'T se‘lo ficro. yu pure stassy AWUNIAg Japsog]
eet'9c Lte'oz } o0'og UN pyc miassy poddng WOLSEY |
LL E90'T r EG bSE i Pe OE SUA AOL UY PU “UOLANITSUO_y "PUIUtAIN IO. |
listen SL MIS aea'so por sar'so 98 rat = ~aodditg suoy rsd
ris Y rel r on MU JOSS
RvE hot ricce wt ibe vw it LAME JO LO)
aay | wel nce ce AY Vl ay Al LL, JO SSL
ett ere See ic VL vol v1 vil
EPS
ves ul CHS 1HT Rit | bls O6T
pret os" | 9 078 (KI LG OER
pb BLOC nLE ORG Ree c ESOT eRce00'| soe
Ost Le iz IT aS LE ‘wt at st
We's9e Pet UKTI PS TE ick SR 508
SEL hs TOL CTS SORTER
cis OLS oe SLL HS pea vce" OL cso VL
det PGOL EI Neo ese eel 1 ire
beet EL COVE EO oT ES SOs T 1sF LI itr'sl
ae Ll ror Tels LOL ToL Bt st nz
LIS OT PROG sob" sae rio'8 It HL VSEOE EOL Gt Roe 1c
eis'Le ce Ace sah'at EF! i Lea's etl ist so EEO |S AOC] PUM Dupuy |, JO. 3
S68 ORS SING a 1a" Sis “noida pt
bag CLE CVT OPES oe ors, ol te oct)
HRS REP Soo DIP te NOES CUT RL CRI
Lorors'r ete 1c Se Po'ES bro'rs hr POT IC TLV d6r'r ODES
csc oy Bid cic9s sos cus bs Sag
WR) roy orl'os | ci are oe PRUOIRS AOA JO FC
ses't hor Lae Leet tet FOV OLS heot APSE ORO ALN ASML
Mov Shs RLo'cSr | ch" HeCels'l ceo" ese r Mewdding worsét py
or op RT's Jooc'seo'ot Boor rro'ESO'OL reget tars woddng pur suoyusal(
6TL'LEEOI TL'6S COP RO SOP PLE EL LORS fe0e S67 EL LOSS yete9 Hopsa}o1g 4aplog pus sulown Sy
~- _ —
sss AL sss ALA | “sOd sss ERE! “SO
pg SwopIsad FOZ AA HO) poayenuay L107 Aa palaeuy pospray 9107 Ad

 

 

 

 

 

Ayoyny jaspng [ejO 1,

AVLINdag PUBpPWOP Jo JuUSUABdIG

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 7 of 99

Case 3

t volLOOYV

ed

 

 

 

 

 

 

 

 
 

 

 

 

  

 

 

 

 

 

  

 

 

 

 
 

 

 

 

 

 

 

 

 

 

verses ETT T FVCUISY PILED LOTTI Huey y

 

nt neater
OLE bE ne ot sot ete it 16f f+ MOP Uny par
DLE Lot BIE ot bbG LEE TE WE aa - Gopuryy
las OC ae Lev'al SOT
corsosL 16e0C Bizz aware LL9'al SNe
19ST of oe Oust I ye GE Ecce’stl OTe oe WTO4g OUST, AuLYy Ny pue yuApAs)
00's r joortr LOLS r puny vonUalag puog poysvasg)
ONSET On SEL pols’srl saaf 4957] Hojjoodsiy HONeasyuy
WAWAMEIy Ayr y pur uOpIAUTSO 3,
NON" Ee Doo'rr i HUY uy suo AY 2) jmuoneaadyy
00'G TUNIS pUY pu sassy podding uOIssiyy
r ooo'es sya waAoud Wy PU MON IHAysUOry PHAMAINIOAy
v0 ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cit ioe tt “HOTA aCy OL Fafa
SOP SLE mae dco wap pruEMNE Sy
ay PRE ler9st SUCHET) AGLI}
TLE Toes Tel res Lore mE Ic) spoysn 5
PLS" OOR* tr OE LOT cho COTE nade) [RACY pul UA aNOT UY
Sty AL, eS OL SOL OL anneetsseecy HEE TAETMUIT
‘ad Ie cst etl LLe Tcl TMLESEL]
S60 S621 WAS Ot TOL reo's yCE TEE | _ ; ne =
eee sO’ ot PL6'h 1or92e'l HLS BAN LEO'L Loos
SRP TRE ee" | ree’ NE Gee abs! rac“Ore ILRI
Leeose res" Ror] Lilet rset FLG' OSE stF lL uodding worst],
cos Tish Los*0t LUTZ falotson’s OLS OT LS OLL'S Tost woddng pur suoyrsadg
zL0'thO'L L96'0T es LIGGET'9 O96 OE 0661 SH Pur UOT MATpUMNT S"y]
O9'SHT TZ eR LT lori SL LE es Oh lath lore puny Poisnipy
SOO'SH0 Cc ESP’ LT hort Sir enn HLS CT 16t'6 lot" TOIPUELY
Loo'ego't | Fost eit Cy BO coe 1d Ho Ts OO GOEL
1oo'eso'r | eto RE LG cs ORO LOE LL LOL SE 199'TS eC GOE' TH
i Lee et SCE LOTT Gok cir chSsc et BSee
190"0Eo'E | Lee et pes cs OL CRC IL loo Lr Pros i" BSc HT co Gt Bes FS AMUOPAISIC] NL
ION ost Mr ne MF rs! ie Ir Foote! ie dof - ATBUOTWASIC]
Toor] Teor Loc] Isto isc [oso] [oar pstebel | [sag ~ Amhonansig Ni]
ss 06 re - pore ze r r Munosay 1INy answer pur asuodsay | [-4
c66'S r co6's r 766's r
Loos ve me GEG We pL ue ed io SALI Oy 298 /)
CNEL i cy roe TT co co ORT I 19 9 puny ysotlog spueysy uw
0S TH BIT SIT Ui BIT 1Z PL 16 coz puny snap OY oLANY
fuou'es 1 ot vit oirrst vi ir LoG°0S 1 rsc sc aa ayug peqorD|
sss Lal ‘eT $$$ SLA “sO $ss ALA "S04

 

BPN SWAP s%td SLOT AT

 

yO pogyenauy 2107 Ad

PISVEOY Possay OLOT Ad

 

 

 

 

APLIOUPIY JaSpNg [eyo],
AJLINDIS PUBpUOP{ JO JUOUTEdag

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 8 of 99

Case 3

Z6L00UV

88

 

 

 

 

 
 

 

 

 

 

 

 
 
 

 

 

 

 

 

  

 

 

 

 

 

 

 

 
 

 

 
 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

  

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A * | wos ric ri ise rc rc of = MOTE PUG RY Pasr py
Fi Ei fies he be eT a re Saf > MoTUpHY
worosT wo'ost , midosddy sso 4X parsnipy
Woon'nss KO OST r UOlTe. CY = ALCPEPUEY A,
lro'ts PSte'ss Soo. eho 1s lot ss RP aRT L HOR 1S l6t'ss URLEN ABASIC] SOE PHISHipY!
ire'ts stiss SOO OL TL Bees lot'ss PRP RET L poe" hs I6E'ss AUMLONIZASIC] SOUL
poo Se 1't EOL cso'ork'r nls sic'ss ret soe eoo' 1s S Ics Sreuariounsyc| yl parsnlyy
sOO'S 21" EOL cS en bE TNs Sloss Pre ROR eae Ts Sloss AMPUIOURAOSIC] 19
pO0'9 16°C Jooo'oet te O0'DE LT da TUES|O = Gnuopassic]
ose Sec BLT cal festa! orl fii Eire pri Pi a,j - Amuopauasig,
isis F hoo's . . juamdopaaag pus qaoueasay}
1D] PUT] DaMINIPeNApU | PUT my oddng wossipy
Iuysayuy pur sassy uoddng wopssypy
oral (o'r Pelé : stare, TUITE,
a we a
MOOSE
rog'ee el Ec Lt rel
Ls 9 669" F LL es »
COLE aa cSl Sent i CSI
ris Coe r wa Nel yosz'cor eet Bel
OES EI ri hc RS ta zg
WON VET oe rs Es ter'yal Ms Cs
ioc"s II it UU Wie il i
hs $
WS oRO'L | Eh 7a suOdiTy p LAY [aU
4 E 4 IE : is 4 ttt WOYAW RIOUDLY
WEE ie Re I> Ne a 3 me ayy SOPURRET HY
ptr Po ef iP ay f cr Ef
hoo -ol bel Ec | vet cel al
teem SE WE rhe C no cee eater: ul yy apa,
a1 9s Le we 192 IR sot Olt (92 rie LOL] SILLS
Nol'oe sch BY EF OSLL eae ber ‘i OSL puw aud |pouy
1i't01 Ht9 he) 619 ihe] iS Pty thts eo ry “NEL ty
SES ELT eeu eae | EO | MET SL EEO"! iso"!
hls 'ot 3 a BE ne ee
ihe EO
HIP ECR He kzs"bck a 13 ny Syumsoy Wey
sssoos"| Lat n69"S$" | Erle KIE'e faso'leg'l ecl'e yrs] pu foampo
Eve SUN eck isisit dor ete [OE ir t z " [ep aang
KS LRE cy ese TRC RE ERE. aE TE a) Tuas
yo 1ST 69 (eel a a oou's | ear pts raat: “sou
Be fe) waa LOC OLS 106° SLRs Wee't F jusiuaTenpy Holy
[on gee ric BLT pat Si SiC eit "IU IC) Pu Hues | AauoAS
ro Re Tt Ol tr SCS cP HOOF nS) fl art ft Hag] ple "HOrrsuodine >» “PAUOA,| Janos
WS Sl ie’ 6ol crreeeeeees ETC! USI ULI] Sus
S009 rer WOLTE ar‘OF Ls0'soe"t Kec'et mess . any Laas
H6'cEs"r crs ELC oP 886'6F a90'90f"t LOL’ pregad’) Huyuagiag uogelsy
RSC GOR sro PES GLG ee" | Lal 186'8 16. Heel modding uorss1yy
Po. BSTL se TS lee 1269 ce LTS Liz'ss SOVOL0'L ST TS Hodilng pun suayeialg
To TRS L Ses S08 'STRL Jooris sip'ss iy roe ers L fees'is woH Ayu py Gyanarg wormisodsuis |)
$$$ aL “sO $$$ | ALA "SO $88 | 1a | “SO
papng s,wapsard gl0Z Ad UD paqyenury CLT Ad poeUy Pasay YLT AA

 

 

 

 

 

AOU Ny Jadpng [eo],
AJLINDIS PUEPWOLY] JO pUdWABdaGg

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 9 of 99

Case 3

( »6L00YHV

are,

8

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

loon'sr) r [spun snap
[zo0'091] jooe] foog] [suonmady ouatunuey stasiaag)
ror ete ol eoe'0CH" | a | a rdoddy Aompunyy px, paisalpy
For tiot ai coe OEST ri FT i
OS oP Lis"RF Re tts E Its'or ess ob
OH OSL°R Les"sr RCL OS LOe'OrT "6 ele it ESE oo Ips'or
Orc) Sry
puny spdding
j pM) Pye,
FoR TS lec zo" PUNY YLEY [euauary,
Poet lez 1z9'T spun
ooo" Lor r yooo tod OTE LOL westodgy [ds 1O aELY
ole RT il el rove ll al i ze rit rl ri Mayes iog
PTH Go| non" rog"t woo'rag’| r seg praayoy
PEL SGT 90S*SL1 LPR S91 r HOPING LUOS PUR) LE YAPMOPL AaLyayY aqua y-aaeaypayp
LFo"s1 cs His 28621 Mt e10'S! ce fy HOE PRAT PUL say “TuaMdOp Aa "pastasyy
SPCR see ig OLS" 11 Pes rie REET cL rit 0 voddng parjay pur juuosisy
wer's ies i MUS SOULPY
Ho cS 1] stay obo 2
o's FL aC) Pur Aang "NOL Bunenoyy Anoyy sof
WHY Se poor’ Tac OLY) Gonna seal o1 Spry pure sary ylang anys
MM" 10s"8
HM'ST iors +
WAY $1 ot OZ
WX"
K's pseee
00°
oR 00°S6c
WH" peer e ate “PUD | DANY WANs PU SAMO puny
MHI'el WA ure —e ‘i qa] ITO
WKY | WANE Ware i Su] JN
Cv CuO OPES KKM OPE Lun asutddsay IF
IOS WM HOG LS
WO rs IsstTL ie eso
10g oR nso
we"! K's | 0's | TTT SOG PUlLspseaA, + UTTESaC] pum Aang
vol*eds leSrec'l VE G0E' | r PSSA
Sroeot'l Ete rit LcIr cel PER rl COL 8Z6" | gL rid stuamasoadiuy pun ‘uOLanasuoy ‘Hopipnbay
Sua Ht hit Joos'oul HOF Hie G0" Kilt Dit dues y, asasny
Geel cz 4 6TEL Ez Bz Wzz"E1 rs ki HOU MO SAY pul au dAMO> jeIUoMMOdy sy)
i SOU) UO Uy, (POO O4C)) suo SousTunUOT shasta)
fa rered a spr'ora' ere esol AIUOUATULOPY joao] todag] pur aierpauoMy
RSL'TrI liges¢ sy W podeunpy Aypmquasy
a ls*so8 Loe chal i SIUCUMMIEY [Aaa] HE] pur spun Fupcade
HOG! S1'sol Buyyndooay pun Auyuyesy,
RLU ISS 1EVL rSiN"s a) [ae'L NET TOL 960° wag pun
S60 TLL y90°OF Kos "Ur LI9'S8t'e Lae ecz'Or csh'sir's AcE'RE JUEMO(PY put Ang CANNY
OP EIT L tgl'r Lo'st Tao OLeo prosor Folk LL LTRY ots sasuadyyy Buywsoley)
Joro'eesror. poss'sr Le Tne uo9'Ore'Ol LTG'Lr Joos'or e9o'ees"Ol fsss‘or Puen jse0D "S11
soe | Wd "xOd Sse La | "50 Sy | aia
wHpNg saps ¥10T AA YO pozyenuuy 2107 AA PAUL Posysay O10 Ad

 

 

 

AJLIOUINY Jospng [vpoy,

AQLINDAS PULLAULOP] Jo UdUIEdag

 

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 10 of 99

Case 3

66L00NV

06

 

 

 

 

 

 

 
 

 

 

 

 

 

 

    

 

 

   

 

  

 

 

 

 

 

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

reo's
} syunoasy AMUN soy MOL) wor
L b quamidopaaag put qainasayy
7 nue sassy uodiing worsstyy
i IST'9T :
BS 1O'SS r Ree re r
cL'Oe ; oo'lt .
Heo ro r cas iL r
so le Iti roc OC OL OS OE PO
b rel'c| 7
R MEL : H
P'S MA BES Lose eye
199'T 960 OFS ore eae
Ot ih 0c
Vg ) ua
OL ess ia yee"
Sih POR PLC’ Clee HOO" ESTE
RS Lee BOL OS LE pao Ro GOL aay iy
reso ps i'L SRL'YS8') hero LOTS) isto PLO
eo ROT'T he6'o besi'c isr'net'e Lr PeOR GT eto PLL o any ag PAS “SN
a — a
SSS ALA | *s04] S3$ aa "80d $$ aa "80¢

 

papng swapyaag F107 Ad

 

HD poenudy £T0Z Ad

 

poleuy pasaay 907 AA

 

 

 

AjLoyny spng jeyoy,

AVnIag purpwop Jo jus jsedag

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 11 of 99

Case 3

an
©

v0c00YV

 

 
 

 

 

 

  
  

 

 

 
 
 

 

 

 

 
 
 

 

 

 

 

  

 

 

              

   

 

 

 
 

 

 

 

 
 
 
 
 

 

 

 

 
 

 

 
 

 

 
 

 

 

 

 
 
 

      

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nor EE) LAL) HOLME] QUT OMISTLUY
Th i] MUR ASBA UT]
Wis “FELICE MEE] WO RUE | BD Tuyapopy
Ws AIN|PRUISHAJUY PUR sassy sHONedE pareasonty
TOF ceotsg ener ace a Sap eM S| UOHIETUNSY PANUApY PURO RL! | NCC
0M Or FLo So WA, ALU AL
SO SP lOF’se Ly) SOIR) OMA PKoS
POG St lor'se SsuOUTEaH ) Aauasuauy
veUE OE To Bee LG . ALM Gg MOLAT}OR | AEN IMA, POLAT MI
SESS F Wee Lb r EPL HITIHAY PUL SONISOUTIG) SONU
HOE VRC E1S'ss1 LHS) AQLINIASIBY SS)
reo'sey fos TEE eS ELL Sua WoAcUd my put ‘wor snd ysUO- “;MOMAUNDO4,)
COO OS | te Oe} chs hl i PADUAPY punpAWlOLy, | SCI
Pe vet res "69 Lot ned Lee"O9 191 “I HOU ‘
Lon LL eSe'sle 191 a nun, AYUAPY
5 ek BoE EL +3 ei
rip rE SOT OS roy ELL
f rt 78 OLE re ae
‘tt so] att roe cc “9 dt
ORL
PT ag 1 PSE ir
lot baT ree css Sit
| i cf
tg | P| Lt
vt i at iC
rho Ge ce oe it LL hs
Imeredt sO 26001 etl cL [ss"OU1 col vel
deb 'ce sot ESOroe Ec Lae Leo re cic Lge
SOMO Ms is ea nlite 5 ir
nf al HST v K
cel tts Ro TL
(el yt Mit cet
ne Eae Loe aes
ELS lg vie roy MONDAY AINE
ey “t 01 yer"gse nt iy re RGR ewer os bs “qwarsty wonsavo.s fiunaosiog’,
" Be az Fis ic f
9 i 1 SONGS 9 Es
ale bot SW BHe Ea We
in| if OPEL : a
i aco E a INIT IGA oy PIM
on i E ero 8 Z SLAP YY ALUNoeS }
BE Bi bi at oY SINAN MAP| ANTAL
tl i9t 210 ro ot th i
fizr'oil ssl Iz sOVES KEL : “SAME EIIN
Soa oe eC LE aco NSL ue —| dindso97 Pe SsSUIpTOY aga
ALS Rt SOL'Cos Bit SECERS funaasagésy
hE py os SL yee E6668 nodding wolsst py
fet sst'l sot Lss't ree lotl eG | re coc" | wedding pur suoteaad gy
OP LEE E cose oSl'P =! STP ROE MOTE pecs cio AMO IIIG] sUMATOLY putt uOLAOIg [EUOTNY
sss ALA "sO SSS ALA $$$ Ala
dpng sMaplsatd HOT Ad UO peyyenuuay L10Z Ad Pye PAsray OLOZ AA
AJLIOYINY Jospng [eyo],
A}LINIVS pueppwoy Jo puaUyEdag

 

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 12 of 99

Case 3

LOocOoOuvV

C6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, nN [aos ) 7
OOS
rhe Pre NOs RE
Pre rhe O'S FE
ster or : wnt I: This] ULES Sy TY
0" OO! ce “SUEY (UNDG
NOOO UIE Y ANDY Ub
Sty ots ae ~ TATU] ALLIS OG TAY? yy
0020 a tuo) IN AMIndes puNpaiLay] amy
fo i esorse'T Bo EL Ue
roe pee cir or PIG LTO'e Lit Mit SauuspSy Popa
Me EL 1 bY STH | puv siassy woddng uorssiyy
sho'sz p00'e7 juguaroad
Get 108'Z TOPMUYSAL WO} [suouesy > feuaniesadcy
r r psizer Th rT noe er SHAM AOU] PUT HOP SO > "pAMaN ION |
nut PNc ie ie . Ge wany
PL JOY ORL SCL 8 it BLL : near eee UEM EEN]
1zo"l LO SeC pK" rs I" SO cst" l AAcday pur asualsay
fis tet og fo L6'st WO cs wOLIN WY PUR ssouposlady
Irl'9¢ reo'0g 7) Lo Weal
Lip'ast Ss i'tst 60'1 ELIT sod [Ontanyy
ae8or esr ase Br Kor’ HOTT Bsc" mereeesuondilnig OY S5 1)
rOPIOT S969 1I9't Ms tt F616 erst si *F Hoddng pun suoqesadgy
N01 ZSs's1 698"6 pee | eg Bets ror ZL Sh L9G Biz'S Quaty wowatieunpy Cousdsoury wwopaal
Ole My Ol ht coe'scl hs tL Isi(] PX PeBTipy
fen My tT EPL CCl ht ere scl i) EOL AUOTSAISICT PN
por" | r reo! r O01 | ~suoyeaadey fi wy
vere r ay S6r'r r Ipeay EMPOY Pue Yap]
NeLL r Pres cOS'cR (pesy [CSTOjOLg] pur PENULDY
(IP 'RT a a SLs"ke i rn] PLG'9T mG ee Todds UOSsITy
Jore'r i FG cat ireczl i Feo EL SEL NG woddng pur suoyeiady|
Ore TE FG cot LPL cl HG EOL fcee’scr 16 SEU HEH JO LUO)
DRE ee T'e Scr sore BES'Se0"E Rite Umiopasasig) SS posnlpy
BP LLCS Re LR BES'SLO'E BLI'E AEPUOHSITSIC] $503)
ree roe) S8O'o ose NET | Choe RE TEN! cheb ATRLOTAasiC] lay pasnipy
rer 108"1 cs0'c Ose ONT cite PSE ceo T Rall Miu BN
aay + UO ASIC] Pasa py
ssy'olt't Los" | "| LOTUS ET LOS" | cov | ark ere | Rel [srl 2a.) Bums yCy ~ MUO NAISI¢]
169° tr S18 OE roc lc = SMM TINO) py! |
ORO TL eco y'san'} eer nicues tetrenttereen "SIC MUS AAO
ILO SLL" 81 THOT 1osooT") ame “
LAN OE An" | eGR ROL Eos" | etn" | SShVEE ySe"! ish! sosuadey upc)
SLO OOE cL" | coe BOE LOS’ | coy'} scr ye’ nse" L8F*] “suede Soh
peso'ole'l pov [RL rse 1 LST cooly rr ere 1 Meet ia BAIS BAILY feopa)
pont cryy siopessdy p 1
here tko'r ROE MONIOOL | SUNTUESyU]
Si" noe proc Gunssa
cI oo io . jaMdojasag pur yarasay
$5 aa sO Sy aa $35 a "sOq
jdpng Sopot S107 AA WD payyenuay C10 Ad paaEugd Posy 9LOT Ad

 

 

 

ApLoyiny jaspng [eyo],
AJLINDaS pUEpAWOP Jo juaWysEdag

 

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 13 of 99

Case 3

( .0Z00NV

 

aa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

   

   

 
  

   

 

 

  

 

 

   

 

 

  

 

 

 

 

 

 

 

 

 

 

 

ev.
Mc Ott t a) bo Eig Hel tcl ret6e le F i
SENGLL't ol PSS EL OF (cl cl ree ool t cb Er
sce col Ol BRO E ELS ise hob OL ces Loo
JOLOELLO fax9'G bls Teraes tT coc's MOE TS TI ey
eco lcre oe roar ter bese iso'r vou" SES VEST Lesh coer
COPE! KOO" od i HI Ob aysucy |,
MS 9CL'E nto tf ros bP oe ter iso'r poe b cSe's65 t cSt kee bh MUVOMAS|C] WN,
000" EHL'Y ELE soc eee Str (THC) SISISESIC] JOUOIAY ASOT AS.
NOS ESE cle yee Fes O8 | bce rt we Ltt aa, TuMasyig - Amuopasicy
$) Ketetora’h) prepadoudel y = Sueur
recon) oL1 Lt $97) 1a al Rasrrh esl piel
Loo"606 LST R20"
HOF OSE LST lat LOE SESS lil onal a E
C6"OtE rs ERC col'ss1 sr AC sic Lc
oe af Loo'ee areal Pcl recA Fol woding uotssryy
aus Lis FGLE isk oor Ie a MIEITO,| AIUCINSU] POOL] [LUONEN
‘stk MgoTo pe, JY 494
NZLRE a) Ho oh BS JOU Mey JISUSEC] O81
pote ise’: no no HOB a puny jayay aaisesig}
0c ce EP ay sh re ui
ph biseuechacieastionrHerenoccincantienddee “sutimaey
TT LSI) SMPs; ISM]
bel a a) St | cel re | —— ~ Pen Up Yat
63 ae +s a SOS 8 Eo Asup watson coups
aoe LE r our W0"S | acuaiag OU} JOY AND]
“eo LOL E cose lo aa 1oory th a SOUPITUDU | EMU] JO JOA
LgC ED roe met IPL LE Pre Lge Rat SLe RRL way a] puc Buju] uoncanpy
che | Wi UTE f 5 pur pooy Quatauny
= HERI Me Ss == HAWG _. Ls us ‘Cd VINGSEM) wien visdjetny ysty pur Sunddepy parzeyy poojy
$$$ ALLA “SOc $S$ ALA “Od SSS aA “80d
HSpNg swaplsatd SL0Z Ad WD psmyjeoawy 21oz Ad paavey posyaay 9102 AA

 

 

 

A}LIoy NY JosSpng peyoy,

Ayunoaas purpwopy jo jusuacdag

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 14 of 99

Case 3

€OcOONV

76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foe Eco oor Her ee we IF esoOLL ir ist
roe Leo scr EE OO TLL co WSF ESO OLE nar 18f AMEWOLAIISIC] 1
PTL 6o ee Ge PTL oe wuUTOag ApsaAuy
cho CPE iseTer fors*rtr HOU] put dojaaacy “yf u
POL TLE r eLoTLr ris'PLe HiamdopAag pur yaswasayy
q AIOE]
. SPUOMED ACH NY PE MOP OMAISUOT) PUIMIINIO A
cee’st EOMLE is{jouy suopresadg pue uoyysinbsy
Wz Lid ere'cel tl Hel (eee! vel ne | Snipe] Koqraoge |
ree Pre NTZ‘alL Pre re Shc tcl ree rhe odds waist py
esr her iS LO“G6T er SF 6.008 nish Ta woddng pur suopesade|
Sh Ler OO TLE wer pose eso OLE ier per dojouraa, pus aauaysy
fT hie EPC ia 201 Se
El | rio EPS SP FRC a0T T EET AMHUOHAINSICT FN,
UMM AORdLY AUpIon.y Pu UOT NsuO
L Spuamasosd any pee wo pp aTaysue sy quarosinanail
SCL Phe 6s B16 Doe ST ee ASs M6 Butunes] WUSWEDAZOy UE] AE]
Peo'sc Lz FEO'RT rs LET wading woysst yy
oSL'TLT a roost POLL EN dioddng pur suoyeradgy
OSL'TLT ETE ferr't r6G' EFT E60'T por Rell Jauay Bupuper| IMAWAaIOyU Mer] papagy
ITSO HG8"O | cea tl
pos Ie F R61 ops O6Fe cleri
Sk lt ee TL Bit lh Hot oh
LOOU" ED (Gompunyy) d THO
Bot iG coro t Hot iu Bae i MEUOHAISSIC) WN
OE ROE f bce ersuadxy Fupmadg stnyay pus wnpisy
Le iL uM 91'S Me Ov nd M iiesady J9NUaT ALAS
lol's ELI ELI ets"ot ELL NOt'LE cL ELI pesadg asic]
eSrLo EST BRI KS & ERI Loc sr Sel ERT 1UNOsTY UOJ PUE UOTUAAaL YY pues
Ho0's | . K's | wos | Icy Jaa) 2g
po0'st r n00"S | 00'S 1 r JUNOIDY JOUOTAY MUEABY UMNO Y [-H
RTS hE Ez 1ao'Lt ata Sze eect ccc CAA VS) siesuiay na 4g) uo, UagT Vy Spo AS
folo'tzs Bea" eas hee Boe] cit Oi rer cost PETS IM EPY
sth adh ma Leo'rz che we Ci6'LG ats SDAMMG JOLMOISI PUG MOTRMLOFUy
net | We OTE Looe Gag (MOTEL Sues | UY) AUESSIION YY LUN LL |
vce LLN tz Ire SE s9e'6c1 is uesndg spony
p99" | cress LET HSE" Tec esc no" paadyy [CUO | pun ey TWIN AS
ese 168°699 reere PSE LO'G6S bese IQ Joma 291.495
lies 60F'S 19" bte'L Ig9'L ess'06s'| BLL‘ uruado 1IS|C1
ee Ree F e191 cos"L1 ors Orr e fsos'r Jursr OC POE pes’ Oday 334 SUOLWUPWENY UOnwAaUeHy
Sy'tr IIs LA) FOnnzNWApayY UOTE ILA |,
LSo ce tinst sHHoMAAodiny put “UOrINAysUOD WHomaana0dg
958'801 Rot pr aid lol Bot bt Dos rOL Re st vONEOy LEA sms aURtoydury
pss'801 Boe nT sz 101 Ror Ir eral Sor bir woddng put suoyesodg
COCR Oc LT 61 HI ote 900 160'st L851 CELL'S 1Lt'st cir'ot AMIS MOH WAG UU] PUT KhysuaTIyD sapeIs pauy
_ —_—
S35 Ad "80d $$$ LA | "50¢l $88 ALA “Sf

 

 

 

 

 

 

Bpng sMapIsI4g SLOT AA

 

HD pezyenuy L10t Ad

payeug pasay 9107 Ad

 

 

 

 

ALON jaspng [eyo],
AyLinaag purpwopy jo puowyiedag

 

 
19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 15 of 99

Case 3

( 02008V

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-0
— — a

Looe’se] looo'stt r Love's] Tspuriy isu] |

- - r [zao'oot loo] 5 [zoo'oo1 | [oo] P [suontiads Ssuafunuas spasag]
pe 1 eS BC LLe 6c SiL's0S ‘01 Pols sosoz focooor' or RCFE foow'sz Sf = OEP UY,

FOLSCRT i Dl au PT LECCE mt a wopeLTorddy = GompuEly

TO 66'S e aE Soy THL SOE UGE KID LL ZE wT Tal chy LE eso) ponsnipy

Lee ror9s ros961 ECL ENT 99°C61 Soe OT eS ocr es Joee zat Jiro loz ALEMOY LIST] SSO

REO ES EE rie os irs res Rec" ir OLS Sel OR CoE ots TRC Le Sce sh! AMMO ALIS aN pawsnl py

Cer loo tr Fie 6s 1 ESOC oue ce oes ss1 ee Lol Ore roc cr ses Sel ONAOSC) WN

100 E6LY ay ES6'TIL9 ek t Esecl Le 1st’ 7] Sulbpy = AnH DLAs EC]

sce spy 181 £6"! cio" 192" nee | RrG't RES LLL E LL ccs" | aa.) TUNIS) = SIRLONAZDSICT

ast Poe Pos nos ESC REE us oy LOO" Lt Mie tk SA.) = MEUOT OSC]

Tov’ rc leet] [iE 17 Tete lsc] loser] loser iy lester] seo iT [seo] [ag = AseuonaNssic) AN]

hehe cos) toc oro) Liter (uoraudouddy + Cauonasasiey) saauiepegy pa PML) SOA SOLE) tO WSIS

Lor’ Z69'0L ERSTE FEIN ELT LOO RLO'S9 FEOr'RIT LPG OTT pste rigs OSMLIT I16°9TT ALMMINOSS ONWTSAWOH JO LNANLaV dad
be OE et Msi cee Le] LET OE LEE ed eel sic] AN

er Ore Pel os0 cee RET el EO LEE ET vel MELIOULMOSIC] JAN

SEV SEV IC ILE 3 my iu s
resets nos "ST BOL OT JEQis] pur “PeUOTusa, *yeso"] “omg ‘papa,
Pols r 60° Or IST LF ABUTISISNY [pag]
oes eds igo'el SNSUMO.| ISIN,
Lette Iso'6g OS HE 1 oy Aupqedes oy CI
SE's] S8L0C r scOle r saaateetie lojasag Aujyedey wor 1

the to Peo PO F fojaaag pur y 2 (PuONneUE; SUES

EEGs] r Bee S| sistjeuy put TUE, | ANITA
loreri r EL 08ST r fso0'09! daudopasag put yaanasayl

r OPE HOLE WUDISAS IAN YPEY ARYTOg WOW

r Bat nT TS DISS HOLM alas aa]

r 60°28 ost Be SHUI MET AOU LEE PU HOY ILAISHOS WMAULATI OG
beo'rs FFI BSI se0'0s bel Me torts eel bel voddag uojssiyy,
roo PS re BS Soros EET LET DOF IS ed LET Modding pur suoyessde)

porr‘oce trl ps1 esi Tre Eel Lil poco LET LE | 221Q WOHI9}9q AKa]INA JSAM,
SoS a4 | WO g SSS aL “sO,] $$5 add *SO¢]
dpng suopysatg S107 Ad wD pagyunuay L107 Ad papeny pasay 9LO? Ad

 

 

 

 

 

AJMoq ny Jaspng [ey0_],
AWLnoag purpawopy jo puaujaedag

 

 
The Perils GP HfeBat BONE CGRP HoPern ane KasSonita Filed 03/01/19 Page 16 of “hap elof9

Official website of the Department of Homeland

IK

Security

ie U.S. Deparinireritsaten Term
Homeland Seounitys gov

 

 

 

ot fig
@

“ote ae

 

 

Due to the lapse in federal funding, this website will not be actively

managed. More info.

The Perils of Illegal Border
Crossing

 

 

 

Release Date: July 19, 2018

The Trump Administration has repeatedly referenced the dangers of trekking to and
attempting to illegally enter the southwest border of the United States. As the
perilous realities of these journeys have gone underreported, the Department of
Homeland Security has compiled a list of the illegality stemming from trafficking and
smuggling, the health and safety risks of entrusting someone to illegally take you
across the border, and the dangerous transnational criminal organizations that
exploit the porous southwest border to bolster their numbers in the interior.

On July 10, Secretary Kirstjen M. Nielsen met with foreign and security ministers from
Guatemala, Honduras, El Salvador, and Mexico in Guatemala City, Guatemala to
discuss how to expand and share joint public messaging efforts to dissuade potential
migrants from taking the dangerous journey north—and work to counter-message
the advertising and false information promoted by human smugglers.

Human Smugglers/Traffickers

¢ July 16, 2018 (https://www.ice.gov/news/releases/using-data-analytics-target-human-
smugglers) : DHS Directorate uses data analytics to target human smugglers.

ARO0205
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 17 of 99
The Perils of Illegal Border Crossing | Homeland Security Page 2 of 9

¢ July 16, 2018 (https://www.cbp.gov/newsroom/local-media-release/rio-grande-valley-border-

 

patrol-agents-seize-narcotics-worth-over-673k) : U.S. Border Patrol agents discover an

 

assortment of narcotics during a failed smuggling attempt worth over $673K.

¢ July 16, 2018 (/redirect?url=https%3A%2F%2Fwww.ntd.tv%2Finspiring%2Flife%2F3-year-old-
abandoned-by-human-traffickers-rescued-along-river-by-us-border-patrol-agents.html) :
3-year-old, abandoned by human traffickers, rescued along river by US border
Patrol agents

¢ July 14, 2018 (/redirect?url=http%3A%2F%2Fwww.foxnews.com%2Fus%2F2018%2F07%

 

2F13%2Fice-agents-arrest-18-human-smugglers-117-illegal-immigrants-in-texas-new-

 

mexico.html) : ICE agents arrest 18 human smugglers, 117 illegal immigrants in
Texas, New Mexico

« July 14, 2018 (/redirect?url=https%3A%2F%2Fwww.star-telegram.com%2Fnews%2Fstate%

 

2Ftexas%2Farticle214891520.html) : CBP identified a stash house in Rio Grande Valley

 

attempting to smuggle 54 illegal aliens from Guatemala, Honduras, India,
Mexico, El Salvador, and Ecuador.

« July 11, 2018 (https://www.cbp.gov/newsroom/local-media-release/rio-grande-valley-border-

 

patrol-agents-arrest-six-criminal-aliens-one) : Border Patrol agents across the Rio

 

Grande Valley arrested four gang members and two sex offenders including
active members of MS-13 and the 18th Street gang.

« July 5, 2018 (https://www.cbp.gov/newsroom/national-media-release/border-patrol-agents-
rescue-64-illegal-aliens-trapped-tractor) : Border Patrol Agents Rescue 64 Illegal Aliens

 

Trapped in Tractor Trailers

* July 2, 2018 (https://www.cbp.gov/newsroom/local-media-release/twelve-discovered-tractor-
trailer-rio-grande-valley) : U.S. Border Patrol agents assigned to the Falfurrias

Checkpoint arrested two United States citizens attempting to smuggle 12
illegal aliens inside a tractor-trailer.

¢ July 2, 2018 (/redirect?url=https%3A%2F%2Fwww.breitbart.com%2Ftexas%2F2018%2F07%

2F03%2Fborder-patrol-finds-two-teen-human-trafficking-victims-with-migrant-group%2F) :

 

Border patrol finds two teen human trafficking victims with migrant group

¢ July 2, 2018 (https://www.cbp.gov/newsroom/local-media-release/cbp-officers-laredo-port-

 

entry-weekend-apprehend-man-warrant-sex) : CBP Officers at Laredo Port of Entry This

 

Weekend Apprehend Man with Warrant for Sex-related Offenses Against a
Child

AR00206
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
., Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 P
The Perils si iliesal ponies Crossing | Homeland Security (Ou age 18 of er 3 of 9

« June 30, 2018 (/redirect?url=https%3A%2F%2Fwww.nytimes.com%2Finteractive%2F2018%

 

2F06%2F30%2Fworld%2Fsmuggling-illegal-immigration-costs.html) : NYT describes the

 

perils of an El Salvadorian immigrant’s attempt to cross the U.S.-Mexico
border with assistance from professional human traffickers whose services
cost more than $12,000. Traffickers forced 70 illegal immigrants into a “stash
home,” in Texas where they deprived the immigrants of food and water for 36
hours.

e June 26, 2018 (https://www.cbp.gov/newsroom/local-media-release/child-smuggler-arrested-

 

rio-grande-valley) : CBP arrested a US national attempting to smuggle an
unaccompanied 8 year old alien from Honduras across a checkpoint near
Falfurrias, TX.

« June 20, 2018 (https://www.cbp.gov/newsroom/local-media-release/agents-rescue-6-year-

 

old-abandoned-smuggler) : CBP rescued a 6-year-old illegal alien from Costa Rica
who had been abandoned by a smuggler near Lukeville, AZ, in temperatures
over 100F.

e June 19, 2018 (https://www.ice.gov/news/releases/federal-criminal-complaint-filed-against-

driver-and-4-others-involved-south-texas) : Smugglers led ICE agents on a high speed

 

chase that resulted in the death of 5 illegal aliens when their driver crashed
near Eagle Pass, Texas. The SUV was carrying 13 suspected illegal aliens in
total, including a juvenile, and the survivors were hospitalized.

« June 18, 2018 (/redirect?url=https%3A%2F%2F www.nytimes.com%2F2018%2F06%2F18%

2Fus%2Fpolitics%2Fdhs-kirstjen-nielsen-families-separated-border-transcript.html) : Kirstjen
Nielsen Addresses Family Separation at Border: Full Transcript

e June 15, 2018 (https://www.cbp.gov/newsroom/local-media-release/10-illegal-aliens-found-
douglas-home): CBP agents found 10 illegal aliens near Tucson, AZ, ina home
with no air conditioning, littered with trash, decaying food and human feces.

¢ June 8, 2018 (https://www.cbp.gov/newsroom/local-media-release/laredo-sector-border-

patrols-agents-rescue-six-illegal-aliens-trapped) : CBP discovered six illegal aliens

 

trapped inside cabinets in the back of a truck. The cabinets were closed with
ratchet straps and had no air circulation on a hot day.

« June 5, 2018 (https://www.cbp.gov/newsroom/local-media-release/three-deceased-
individuals-found-less-24-hours-rio-grande-valley-multi) : The bodies of three illegal

 

ARO0207
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 19 of 99
The Perils of Illegal Border Crossing | Homeland Security Page 4 of 9

immigrants who had been abandoned by smugglers were discovered in the
Rio Grande Valley near Edinburg, TX in separate incidents.

« May 11, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-agents-
arrest-sex-offender-human-smuggling-attempt) : CBP agents arrested a convicted sex

 

offender from California who was attempting to smuggle four illegal aliens
from Mexico west of Yuma, AZ.

+ May 8, 2018 (https://www.cbp.gov/newsroom/local-media-release/laredo-sector-border-

 

patrol-agents-rescue-over-680-illegal-aliens) : CBP discovered a severely dehydrated

 

illegal alien that claimed to have been assaulted by a smuggler on a ranch
near Laredo, TX.

« April 7, 2018 (https://www.cbp.gov/newsroom/local-media-release/laredo-sector-border-

 

patrol-agents-continue-rescue-efforts-0) : CBP agents discovered 9 illegal aliens near

 

Laredo, TX, over the course of two days. Two of the illegal aliens had been
abandoned by smugglers and one was severely dehydrated and in need of
immediate medical attention.

¢ April 2, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-agents-

 

rescue-man-abandoned-smugglers) : CBP agents near Tucson, AZ rescued an injured

 

and severely dehydrated 34-year old illegal alien from Guatemala who had
been abandoned by smugglers, along with 11 other illegal aliens, two of whom
had to be treated for dehydration.

« February 2, 2018 (https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-

 

remarks-department-justice-s-human-trafficking-summit) : A recent DOJ partnership with

 

Mexico has resulted in federal prosecution of more than 50 international
defendants for various roles in trafficking women and young girls. In 2017,
more than 500 defendants were convicted for various human trafficking
offenses.

« October 5, 2017 (/redirect?url=https%3A%2F%2Fwww.theguardian.com%2Finequality%

 

2F2017%2Foct%2F05%2Friding-the-beast-child-migrants-reveal-full-horror-of-their-journeys-to-

 

us): Young women and girls face extraordinary risk of sexual violence on the
journey to the United States. 60 (/redirect?url=https%3A%2F%

 

2Ffusiondotnet.files.wordpress.com%2F2014%2F09%2Famr410142010eng. pdf) -80 (/redirect?

 

url=https%3A%2F%2Fsplinternews.com%2Fis-rape-the-price-to-pay-for-migrant-women-chasing-

 

ARO0208
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
. Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 20 of 99
The Perils of Illegal Border Crossing | Homeland Security Page 5 of 9

the-1793842446) % of the women and girls who cross Mexico to get to the U.S.
border are raped along the way.

« July 28, 2017 (/redirect?url=https%3A%2F%2Fwww.cnn.com%2F2017%2F07%2F28%2Fus%
2Fmigrant-deaths-and-human-trafficking-by-the-numbers%2Findex.html) : The deadly toll of

 

human smuggling and trafficking in the US

¢ April 21, 2017 (https://www.justice.gov/opa/pr/eight-members-mexican-sex-trafficking-
enterprise-plead-guilty-racketeering-sex-trafficking) : Eight Mexican drug cartel members

 

were convicted for participating in the trafficking of nine women, two minors,
and the prostitution of a twelfth woman. The young Mexican and Guatemalan
women were recruited on false promises, smuggled into the United States and
sold into sex slavery in various states.

Dangerous Means of Transportation

¢ July 12, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-arrests-

kansas-man-smuggling-two-and-recover-stolen) : Border Patrol Arrests Kansas Man

 

Smuggling Two and Recover Stolen Vehicle

¢ July 11, 2018 (/redirect?url=https%3A%2F%2Fvoiceofoc.org%2F2018%2F07%2Fborder-patrol-

 

says-human-smuggling-by-boat-increased-in-oc-and-so-cal%2F) : Human smuggling by

 

boat has increased in Southern California

« July 9, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-discovers-

 

narcotics-vehicle-s-front-floorboards) : Border patrol discovers a roughly $133,122

 

worth of narcotics in vehicle’s front floorboards.

¢ July 3, 2018 (https://www.cbp.gov/newsroom/local-media-release/laredo-sector-border-

 

patrol-agents-discover-illegal-aliens-concealed) : Laredo Sector Border Patrol Agents

 

Discover Illegal Aliens Concealed Inside Duffle Bags

* July 2, 2018 (https://www.cbp.gov/newsroom/local-media-release/mexican-national-arrested-

 

smuggling-six-others) : Willcox Border Patrol agents arrested seven Mexican
nationals on interstate during attempt to smuggle six persons inside 2003
Chrysler 300 trunk.

« June 22, 2018 (https://www.cbp.gov/newsroom/local-media-release/us-border-patrol-agents-

 

rescue-distressed-immigrant) : Border Patrol rescued an illegal alien from Mexico off

 

AR00209
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
., Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 21 of 99
The Perils of Illegal Border Crossing | Homeland Security Page 6 of 9

of the top ofa train he had jumped on to, sustaining injuries to his ankle and
ribcage.

« June 19, 2018 (/redirect?url=https%3A%2F%2Fwgno.com%2F2018%2F06%2F19%2Fstate-

 

police-rescue-25-illegal-immigrants-including-2-children-from-human-trafficking-operation%2F) :

 

Louisiana State Police rescue 25 immigrants, including 2 children, from human
trafficking operation

e June 19, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-agents-

 

find-18-illegal-aliens-inside-utility-truck) : CBP agents discovered 18 illegal aliens

 

inside a utility truck near Tucson, AZ, including two children. The truck had no
source of light, fresh air ventilation or air conditioning, water or any means of
escape from the inside.

¢ March 7, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-efforts-

 

south-texas-yields-448-illegal-alien-rescues) : During January and February alone, CBP

 

rescued 448 illegal aliens being smuggled in tractor trailers in the South Texas
Corridor.

¢ July 24, 2017 (/redirect?url=https%3A%2F%2Fwww.theguardian.com%2Fus-news%2F2017%

 

2Fjul%2F24%2Fsan-antonio-migrants-texas-human-trafficking) : A tractor-trailer filled with

 

at least 90 illegal aliens was discovered in a Walmart parking lot in San
Antonio, TX, with temperatures around 101F. 10 of illegal aliens died as a result
of severe dehydration and lack of oxygen, with an additional 20 in “dire
condition” and suffering from heatstroke.

Environment

« June 29, 2018 (https://www.cbp.gov/newsroom/local-media-release/large-groups-family-

 

units-and-unaccompanied-children-continue-cross) : CBP encountered 31 illegal aliens

 

near the Rio Grande in Texas, primarily comprised of families and
unaccompanied children from Guatemala, Honduras and El Salvador.

« June 29, 2018 (https://www.cbp.gov/newsroom/local-media-release/rio-grande-valley-

 

border-patrol-agents-save-lives-inclement-weather) : CBP agents rescued four illegal

 

aliens who had been swept away by a river on separate occasions, the body of
one illegal alien floating in the Rio Grande near Pefitas, Texas and, at a later
occasions, an alien from Honduras who was pronounced dead when agents
arrived on scene near Falfurrias, Texas.

ARO0210
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
_ Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 22 of 99
The Perils of Illegal Border Crossing | Homeland Security Page 7 of 9

« June 28, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-partners-
marine-corps-rescue-six-distress) : CBP rescued six illegal aliens from Mexico and

 

Honduras, three of whom were rescued from the peak of the Mohawk
mountains and had to be treated for dehydration.

e June 26, 2018 (/redirect?url=https%3A%2F%2Fnypost.com%2F2018%2F06%2F26%2Fmore-

 

migrants-are-dying-from-heat-near-us-mexico-border%2F) : The number of migrants

 

dying from extreme heat on the U.S.-Mexico border rose 55 percent in the past
nine months from 31 deaths during the same period in 2017 to 48 in 2018.

¢ June 23, 2018 (/redirect?url=https%3A%2F%2Ftucson.com%2Fnews%2Flocal%2Fborder-
patrol-smugglers-abandoned-immigrants-in-arizona%2Farticle_Sb6b3cee-7720-11e8-b5d9-
6b1749efeb1f.html) : CBP rescued 57 aliens who were abandoned by their
smuggler guides during a record heatwave of 108F in the Arizona desert. The
group included 36 minors, 17 of whom were unaccompanied including a one-
year-old toddler. An underage pregnant female had to be provided with
intravenous fluids by CBP EMTs.

* June 26, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-agent-

 

rescues-honduran-national) : CBP rescued a previously deported illegal immigrant
from Honduras who was drowning in the Yuma River near Yuma, AZ.

« June 11, 2018 (https://www.cbp.gov/newsroom/local-media-release/del-rio-sector-border-

 

patrol-warns-against-danger-extreme-heat) : CBP reported that 11 illegal aliens had

 

lost their lives due to heat exhaustion near Del Rio, Texas since October of
2017.

« May 23, 2018 (/redirect?url=https%3A%2F%2Fwww.cbsnews.com%2Fnews%2Ftexas-tractor-

 

trailer-full-undocumented-immigrants-raymondville-many-dehydrated%2F) : 80 illegal

 

immigrants were found in the rear of a tractor trailer, 50 miles from the
Mexican border, after being detained, many were treated for dehydration.

« May 11, 2018 (https://www.cbp.gov/newsroom/local-media-release/us-border-patrol-agents-

 

arrest-teen-smuggling-fentanyl) : CBP intercepted a teenage girl attempting to

 

smuggle fentanyl across an immigration checkpoint near Tucson, AZ.

« March 2, 2018 (https://www.cbp.gov/newsroom/local-media-release/tucson-sector-agents-

 

rescue-injured-man-who-fell-35-feet) : CBP rescued an illegal alien from Mexico who

 

had fallen 35 feet from a cliff near Tucson, AZ.

AROO211
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 23 of 99

The Perils of Illegal Border Crossing | Homeland Security Page 8 of 9

February 27, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-

 

agents-rescue-4-drowning-men) : CBP rescued three illegal aliens from drowning

 

near Calexico, CA.

February 20, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-

 

rescues-woman-drowning-new-river) : CBP rescued a suspected illegal alien who was

 

drowning in the New River, along the US-Mexico border.

February 15, 2018 (https://www.cbp.gov/newsroom/local-media-release/comstock-border-

 

patrol-agents-recover-body) : CBP discovered the body of an illegal alien who had
previously been injured and most likely fell into a canyon while attempting to
transit with a group of migrants.

Februa ry 8, 2018 (https://www.cbp.gov/newsroom/local-media-release/border-patrol-agents-

 

rescue-mother-and-son-after-illegal-entry-resulted) : CBP found an injured illegal alien

 

from Mexico and her teenaged son, in the wash near Douglas, AZ.

February 6, 2018 (/redirect?url=https%3A%2F%2Fwww.iom.int%2Fnews%2Fmigrant-deaths-

 

remain-high-despite-sharp-fall-us-mexico-border-crossings-2017) : 412 migrants died

 

attempting to cross into the United States illegally in 2017, this number is a
small increase above the 398 deaths that occurs in 2016, but is relatively high
compared with year-to-year border apprehensions which fell 44 percent
between 2016-2017. The report notes documentation of 1,468 immigrant
deaths on the U.S.-Mexico border since 2014.

February 6, 2018 (/redirect?url=https%3A%2F%2Fwww.iom.int%2Fnews%2Fmigrant-deaths-

 

remain-high-despite-sharp-fall-us-mexico-border-crossings-2017) : 191 immigrants

 

perished in 2017 attempting to cross into the United States over the Rio

Grande River, a 26 percent increase over the 151 fatalities recorded in Texas in
2016. The cause of the increase has been attributed to increased rainfall in
2016 which caused the Rio Grande to flow faster and deeper than in past years.

December 18, 2017 (https://www.cbp.gov/newsroom/local-media-release/ten-immigrants-

 

found-dead-during-unseasonably-cold-weather-rio-grande) : CBP agents found ten illegal

 

aliens who had frozen to death on separate occasions.

Dangers Posed by Other Illegal Aliens
Entering Via Similar Routes

ARO0212

https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
_ Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 24 of 99
The Perils of Illegal Border Crossing | Homeland Security Page 9 of 9

¢ July 13, 2018 (https://www.ice.gov/news/releases/8-ms-13-members-indicted-dallas-charges-
including-racketeering-conspiracy-attempted) : 8 MS-13 members indicted in Dallas on

 

charges including racketeering conspiracy, attempted murder and assault

with a dangerous weapon

e June 29, 2018 (https://www.cbp.gov/newsroom/local-media-release/rio-grande-valley-border-
patrol-captures-gang-members-child-molesters) : CBP arrested two illegal aliens who

 

were convicted child molesters on separate occasions near Donna and
Falfurrias, Texas.

« June 22, 2018 (https://www.cbp.gov/newsroom/local-media-release/cbp-officers-laredo-port-
entry-48-hours-apprehend-two-travelers) : CBP officers in Laredo Texas apprehended

 

two individuals with outstanding warrants for aggravated sexual assault and
sexual assault of a child, respectively, on two separate occasions.

« June 18, 2018 (hitps://www.cbp.gov/newsroom/local-media-release/border-patrol-agents-
apprehend-convicted-rapist-eagle-pass-1) : CBP officers near Del Rio, Texas

 

apprehended a Honduran national who had been convicted of aggravated
sexual assault of a child, and was attempting to re-enter the country after

having been previously deported.

e June 1, 2018 (https://www.cbp.gov/newsroom/local-media-release/rio-grande-valley-border-

 

patrol-agents-stop-gang-members-and-sex) : Within the span of three days, CBP

 

officers in Texas arrested four criminal aliens who had prior convictions for
child molestation.

Topics: Border Security (/topics/border-security) , Immigration and Customs Enforcement (/topics/immigration-
enforcement)

Keywords: Border Security (/keywords/border-security)

 

Last Published Date: July 23, 2018

ARO00213
https://www.dhs.gov/news/2018/07/19/perils-illegal-border-crossing 1/10/2019
DEPARTMENT OF HOMELAND SECURITY

  
 

Office of Inspector General "

DETENTION AND REMOVAL
OF
ILLEGAL ALIENS

U.S. Immigration and Customs Enforcement (ICE)

Office of Audits es

OIG-06-33 April 2006

 
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 26 of 99

Office of Inspector General

U.S. Department of Homeland Security
Washington, DC 20528

ceoARTige

ser) Homeland
y Security

70”

“eon by
TF

-

April 14, 2006
Preface

The Department of Homeland Security (DHS) Office of Inspector General (OIG) was established
by the Homeland Security Act of 2002 (Public Law 107-296) by amendment to the Inspector
General Act of 1978. This is one of a series of audit, inspection, and special reports prepared as
part of our oversight responsibilities to promote economy, efficiency, and effectiveness within the
department.

This report assesses DHS’s Immigration and Customs Enforcement program for detaining and
removing illegal aliens apprehended in the United States and at ports of entry. It is based on
interviews with employees and officials of relevant agencies and institutions, direct observations,
and a review of applicable documents.

The recommendations herein have been developed to the best knowledge available to our office,
and have been discussed in draft with those responsible for implementation. It is our hope that this
report will result in more effective, efficient, and economical operations. We express our
appreciation to all of those who contributed to the preparation of this report.

Richard L. Skinner
Inspector General

ARO0215
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 27 of 99

Table of Contents/Abbreviations

 

Executive Summary ............cccccccscsessssessseseesessseesesceceaeseseeasscsecsesesceaccacsesesaeseseeseassteaeaccencacsceaees
Bak Srv .ncnissscsssscesreosceseesescnconceasscsarecrecennaseassasnocasensessecensasephosnsensssosussaconsssuceessasensensseneneenase
Results Of Audit 0.0.0... cecscssssessesesesesssssesesesescesesesessseseneeceseacstsssssseaesesesssenesceseseseaeasaenanceseceneass
Detention and Removal of Wecal ANenS -csssscscccscecsccessscscsccsseacevesscis aiaissaiucararueseasea cies
ICE Budget Shortfall: in FY 2005 .c5-scsssecscnesccs accuses
Expansion of the Caminal Alien Progra occ ssimsssscscsscoxascescassnsasexcsstiavecateateasticdesuansessed
Other Factors Impacting the Repatriation of Illegal Aliens..................0:.c:cescescesseseeseeseesees
Availability of Critical Data to Monitor DRO Performance ...............0.c:.scccceseeseseeesseseeees
DROS BAPAC RIG PNA io osccsiscssccsausccavarrcasasccnarvccsassvesesrseavercteeatiscansdunbiuhsicacdaveiseckeassaniesonss’s
Conclusions and RecomimenQ ations. ....sssssiisiscenonnoasvennissvesinsvsceescessesaucanessinonienrecnanensivevencaas

Management Comments and OIG Analysis ...........0..220.cccccccssccseceeesceeeccesseesseeesseceseseessesseesseeees

Appendices

Appendix A Types of Apprehension isis sscscsscssscccneecaniccininancnsaidaciasemunin
Appendix B  Apprehensions Released.................cccccccccescesesseseceecescesecseecceccesceseeaceaseseeateeteees
Appendix C ICE Apprehension, Detention, and Removal Process.................::csscsseeeseeees
Appendix D __ BTS Detention Prioritization and Requirements Memorandum...................
Appendix E Purpose, Scope, and Methodology ....0..............s.sccecsecsessssscesscsstessesessossesseees
Appendix F Management’s Comments ...............:.:cccecssssesessssesceceseseecessscecessaceeescaeeeeassceees
AppendixG Major Contributors to this RODOM ssicciccsscccccissnascccsisssvernunesimmciecwneienns
Appendix H = Report Distribution... eeecesceecescescescescerscessacssessesscseesscsscaeeaesaceaees

Detention and Removal of Illegal Aliens

AR00216
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19

Page 28 of 99

 

Abbreviations

ACAP Alien Criminal Apprehension Program
BOP Bureau of Prisons

BORCAP _ Border Patrol Criminal Alien Program
BTS Border and Transportation Security
CAP Criminal Alien Program

CBP Customs and Border Protection

DACS Deportable Alien Control System

DHS Department of Homeland Security
DOJ Department of Justice

DRO Office of Detention and Removal (ICE)
EOIR Executive Office of Immigration Review
EREM Enforce Removal Module

FTE Full Time Equivalent

FY Fiscal Year

GAO Government Accountability Office
HHS Health and Human Services

ICE Immigration and Customs Enforcement
IEA Immigration Enforcement Agent

IJ Immigration Judge

INA Immigration and Nationality Act

INS Immigration and Naturalization Service
IRP Institutional Removal Program

LACJ Los Angeles County Jail

Ol Office of Investigation (ICE)

OIG Office of Inspector General

OTM Other Than Mexican

SIC Special Interest Countries

SST State Sponsors of Terrorism

USCIS United States Citizenship and Immigration Services

Detention and Removal of Illegal Aliens

AR00217
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 29 of 99

 

di
OIG eek

 

Department of Homeland Security
Office of Inspector General

Executive Summary

This report presents the results of our review of DHS’s Immigration and
Customs Enforcement (ICE) program for detaining and removing illegal
aliens' apprehended in the United States and at ports of entry. The program is
administered through ICE’s Office of Detention and Removal (DRO). The
objective of our review was to determine the extent to which DRO is
performing its mission to remove all illegal aliens who are removable,
including those that pose a potential national security or public safety threat to
the U.S.

Currently, DRO is unable to ensure the departure from the U.S. of all
removable aliens. Of the 774,112 illegal aliens apprehended during the past
three years, 280,987 (36%) were released largely due to a lack of personnel,
bed space, and funding needed to detain illegal aliens while their immigration
status is being adjudicated. This presents significant risks due to the inability of
Customs and Border Patrol (CBP) and ICE to verify the identity, country-of-
origin, and terrorist or criminal affiliation of many of the aliens being released.
Further, the declining personnel and bed space level is occurring when the
number of illegal aliens apprehended is increasing. For example, the number
of illegal aliens apprehended increased from 231,077 in FY 2002 to 275,680 in
FY 2004, a 19 percent increase. However, during the same period, authorized
personnel and funded bed space levels declined by 3 percent and 6 percent,
respectively. These shortfalls encourage illegal immigration by increasing the
likelihood that apprehended aliens will be released while their immigration
status is adjudicated.

Further, historical trends indicate that 62 percent of the aliens released will
eventually be issued final orders of removal by the U.S. Department of Justice
Executive Office of Immigration Review (EOIR) and later fail to surrender for
removal or abscond. Although DRO has received additional funding to

 

' For the purposes of this report, “illegal aliens” is a comprehensive term intended to include those foreign-bom
individuals who enter, reside, or work in the United States without complying with U.S. immigration law;
“removable aliens” are those illegal aliens who have been adjudicated as subject to removal from the U.S.;
“criminal aliens” are those illegal aliens who have been convicted of a crime in the U.S.; and “high risk aliens”
includes both criminal aliens and other illegal aliens, such as those from state sponsors of terrorism or special
interest countries.

Detention and Removal of Illegal Aliens
1 ARO00218
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 30 of 99

 

enhance its Fugitive Operations Program, it is unlikely that many of the
released aliens will ever be removed. As of December 30, 2005, there were
more than 544,000 released aliens with final orders of removal who have
absconded.

Declining bed space and personnel levels are also making it difficult for
ICE/DRO to detain and remove illegal aliens that are from countries other than
Mexico (OTM) including aliens from countries whose governments support
state sponsored terrorism (SST) or who promote, produce, or protect terrorist
organizations and their members (SIC). Of the 605,210 OTMs apprehended
between FY 2001 and the first six months of FY 2005, 309,733 were released
of which 45,008 (15%) purportedly originated from SST and SIC countries.

DRO estimates that in FY 2007 there will be 605,000 foreign-born individuals
admitted to state correctional facilities and local jails during the year for
committing crimes in the U.S. Of this number, DRO estimates half (302,500)
will be removable aliens. Most of these incarcerated aliens are being released
into the U.S. at the conclusion of their respective sentences because DRO does
not have the resources to identify, detain, and remove these aliens under its
Criminal Alien Program (CAP). It is estimated that DRO would need an
additional 34,653 detention beds, at an estimated cost of $1.1 billion, to detain
and remove all SST, SIC, and CAP aliens.

Additionally, DRO’s ability to detain and remove illegal aliens with final
orders of removal is impacted by (1) the propensity of illegal aliens to disobey
orders to appear in immigration court; (2) the penchant of released illegal
aliens with final orders to abscond; (3) the practice of some countries to block
or inhibit the repatriation of its citizens; and (4) two recent U.S. Supreme Court
decisions which mandate the release of criminal and other high-risk aliens

180 days after the issuance of the final removal order except in “Special
Circumstances.” Collectively, the bed space, personnel and funding shortages
coupled with the other factors, has created an unofficial “mini-amnesty”
program for criminal and other high-risk aliens.

DRO’s goal is to develop the capacity to remove all removable aliens, and it
has developed a strategic plan covering 2003-2012 entitled “Endgame,” to
accomplish that goal. However, the plan identifies several significant
challenges beyond its control, including the need for sufficient resources,
political will, and the cooperation of foreign governments. Current resources,
including those included in the FY 2006 Appropriations Act and the
Administration’s FY 2007 budget request, are not sufficient to detain all
high-risk aliens, including those from SST and SIC countries.

We are recommending that the Assistant Secretary (ICE) develop a plan to
provide ICE with the capacity to: (1) detain and remove high-risk aliens; (2)

Detention and Removal of Illegal Aliens
2

ARO0219
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 31 of 99

 

intensify its efforts to develop alternatives to detention; and (3) resolve with
the State Department issues that are preventing or impeding the repatriation of
illegal OTMs. Also, we are recommending that DRO expedite its efforts to
implement a data management system that is capable of meeting its expanding
data collection and analysis needs relating to the detention and removal of
illegal aliens. Such a system would significantly enhance DRO’s ability to
support future budget requests, identify emerging trends, and assess its overall
mission performance.

Background

The mission of ICE’s DRO is to promote public safety and national security by
ensuring the departure from the United States of all removable aliens through
the fair and effective enforcement of the nation’s immigration laws.” This is
accomplished through the detention and timely processing of all illegal aliens
with final orders of removal.

Each year more than one million aliens attempt to illegally enter the United
States without proper documentation - or enter legally but overstay or violate
their visas.’ Although other state, local, or federal agencies are frequently
involved in the identification, apprehension, and detention of illegal aliens, the
primary responsibility belongs to DHS and its subordinate agencies ICE and
CBP. Appendix C to this report illustrates the process from the point of
apprehension through the actual removal of an illegal alien from the United
States.

The shortage of detention bed space and its impact on DRO’s ability to remove
illegal aliens with final orders of removal were problems long before the
merger of the legacy INS into DHS. As early as 1996, a Department of Justice
(DOJ) OIG report cited the shortage of detention bed space as impacting
DOJ’s ability to deport illegal aliens with final orders of removal. Specifically,
the DOJ OIG concluded that the legacy INS program for deporting illegal
aliens had been largely ineffective, finding that 89 percent of the non-detained
aliens released into the U.S. who were subsequently issued final orders of
removal were not removed (absconded). Between 1999 and FY 2002, the U.S.
Attorney General identified the lack of detention bed space as a top
management issue for the DOJ.

 

* Illegal aliens are removable after they have been issued a final order of removal, deportation, or exclusion.
* Source: February 2003 U.S. DOJ report titled “The Immigration and Naturalization Service's Removal of Aliens Issued
Final Orders”. Report Number I-2003-004

Detention and Removal of Illegal Aliens
3 AR00220
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 32 of 99

 

Results of Audit

Detention and Removal of Illegal Aliens

Bed Space and Personnel Levels Fail to Keep Pace with Increase in Alien
Apprehensions. The number of illegal aliens apprehended has increased from
231,077 in FY 2002 to 275,680 in FY 2004, a 19 percent increase." During the
same period, authorized DRO personnel levels decreased by 3 percent while
funded bed space levels declined by 6 percent. These resource shortfalls are
having a negative impact on the number of illegal aliens that are being released
into the U.S. population. For example, between FY 2002 and FY 2004, the
number of illegal aliens released by DRO increased from 78,977 to 108,891, a
38 percent increase. Chart 1 shows the trend in alien apprehensions and
releases from FY 2002 through FY 2004.

Chart 1 — Alien Apprehensions and Releases
(FY 2002 through FY 2004)

   

300
250

am mFY 2002
150

OFY 2003
OFY 2004

100
50

Apprehensions Releases
Source: DRO

Table 1 shows the number of apprehensions and the number of authorized
personnel and funded bed space available for DRO use between FY 2002 and
FY 2004. The data shows that authorized personnel and funded bed space
declined while the number of apprehensions increased.

 

‘For purposes of this review, only apprehensions that are placed as active cases under DRO for detention, case
processing, or removal were considered (See Appendix A).

Detention and Removal of Illegal Aliens
4

ARO0221
Case 3:19-cv-

00807-RS Document 43-2 Filed 03/01/19 Page 33 of 99

 

—

Table 1
Apprehensions, Authorized Personnel, and
Funded Bed Space Levels

 

 

 

 

 

 

(FY 2002 to FY 2004)
a i: = Number of New Illegal | aaa Pa DRO Funded Bed |
Year | Aliens Apprehended Personnel Levels Sp nee
During the Fiscal Year |
/  2002—O 231,077 ft 4,203" i 19,081
| 2003 267,355 | 4,087 | 18,000
2008 fe 275,680 oT [

acer

BN

~Saniree ICE and DR

 

Bed space and personnel shortages will continue through FY 2007 despite
efforts by the Administration and Congress to fund more beds and personnel.
For example, the Administration’s FY 2005 budget request for DRO included
$24 million to fund 534 additional detention beds and 66 personnel. Congress
added $16 million to the Administration’s request for a total planned increase
of 1,216 beds for FY 2005. However, the increased funding for additional bed
space and support personnel did not flow to DRO until the last quarter of

FY 2005 due to an ICE budget shortfall estimated at about $500 million. The
delay in the disbursement of enhancement funding prevented DRO from
increasing its detention bed space levels during most of FY 2005. The

FY 2006 budget will increase the total funded bed space level to 20,800.° The
Administration’s FY 2007 budget request will, if approved by Congress,
increase total funded bed space levels to 27,500, well short of the 34,653
additional detention beds needed to detain all SIC, SST, and CAP aliens that
pose a potential national security or public safety risk to the U.S.

Increase in the Number of Illegal Aliens Requiring Mandatory Detention.

A sharp increase in the number of aliens requiring mandatory detention may
soon limit DRO’s ability to detain non-mandatory aliens who pose a potential
national security or public safety risk.’ From October 2003 to June 2005, the
percentage of detention bed space devoted to mandatory detainees increased
from 63 percent to 87 percent. The increase is significant because it further

 

* Excludes detention bed space funded by the Bureau of Prisons (BOP) and Health and Human Services (HHS).
: , Excludes beds funded by BOP and HHS

’ The aliens who are detained are referred to as mandatory detainees. According to the INA (P.L. 82-414, June 27, 1952
as amended) §236 and §236A, the government is required to detain certain illegal aliens who pose a national security risk
or commit crimes in the U.S. Criminal aliens include those that have been convicted of crimes involving moral turpitude,
drug smuggling, murder, and other aggravated felonies, however, some criminal aliens convicted of less serious crimes
may not require mandatory detention. The government is also required to detain certain illegal aliens with final orders
while awaiting removal during the 90-day removal period.

Detention and Removal of Illegal Aliens

5 AR00222
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 34 of 99

 

limits ICE's ability to detain high risk/high priority aliens that CBP and DRO
officials believe pose a potential national security or public safety risk to the
WS,

DRO’s ability to detain high-risk aliens is impacted by the mandatory
detention requirements set by the Immigration and Nationality Act (INA).
Further, detention guidelines issued by the former Border and Transportation
Security (BTS) directorate (see Appendix D for BTS Detention Guidelines)
established high, medium, and low detention priorities for all other non-
mandatory categories of aliens. For example, the BTS detention guidelines do
not require the mandatory detention of “High Priority” aliens despite the fact
that they could exhibit specific, articulable intelligence-based factors for
terrorism or national security concerns.

These guidelines also do not require the mandatory detention of aliens who are
associated with ongoing criminal investigations, have committed fraud, are
apprehended as part of work-enforcement arrest, are suspected alien or narcotic
smugglers, or have demonstrated a marked propensity to abscond. Taken
together, the high threshold for mandatory detention set by the INA and BTS
guidelines, the increasing number of aliens requiring mandatory detention, and
ongoing bed space and personnel shortages, are forcing DRO to release
thousands of non-mandatory aliens that normally would have been detained
while their immigration status was being adjudicated. Table 2 compares
mandatory to non-mandatory detainees during October 2003 and June 2005.

 

 

eee — wpe sera
Comparison of Mandatory Versus Non-Mandatory Aliens Detained
In October 2003 and June 2005

 

 

 

Number/Percentage of | Number/Percentage Non-
Mandatory Detainees | Mandatory Detainees
| October 2003 12,873 - 63% [  s—~«“‘«é«‘SS«CAB'Y = 37%

[June2005° | (16,021 - 87%

67% Decrease

 

| Percent Change |

Source: DRO

S

[2,487 - 13%
|

 

24% Increase

 

 

* DRO Population report dated June 15, 2005.

Detention and Removal of Illegal Aliens
6

ARO0223
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 35 of 99

 

Detention and Release of Criminal Aliens. Of the 345,006 criminal aliens
apprehended from FY 2001 through FY 2004, 27,947 (8%) were released.
Whether they were released because of a lack of detention bed space or for some
other reason could not be determined because such information is not tracked by
ICE/DRO. What is known, however, is that the number of criminal aliens being
apprehended and released has increased sharply and that 20,967 (75%) of these
criminal aliens originated from countries where the notorious Mara Salvatrucha
(MS-13) gang members are known to be active.” Given the percentage of illegal
aliens with final orders that abscond each year and given that ICE/DRO has
relatively few resources to expend on the apprehension of absconders in general, it
is unlikely that many of the criminal aliens apprehended and released to date will
ever be removed. Table 3 provides a breakdown of the criminal aliens
apprehended and released from FY 2001 through FY 2004.

a SSS eee ee SS

‘Table 3 : ~ |
Breakdown of Criminal Aliens Apprehended and Released it
FY 2001 —FY 2004 |

 

 

 

 

 

 

 

Fiscal Year Criminal Apprehensions Number/Percentage Criminals i
Released kt

/  -2000—“‘(<‘|];”;*é‘;ét2CONCO!®Ud~~”~C!C«CS 429 T% a |
[  —-2002—~Stt—«‘C@YS 81,819 "| 5,394 /7% iE
| 2003 | 90,712 7,736 / 9% |
| 2004 89,485 | 9,388 / 10% F
| Totals | 345,006 | 27,947 / 8%

Source: DRO -

 

Table 4 identifies the number of criminal aliens apprehended and released from
selected countries from October 1, 2001 through September 30, 2004.

 

9 = Zz a 3 aaron ‘
Mara Salvatrucha gang members are known to be active in Canada, El Salvador, Guatemala, Honduras, and Mexico.

Detention and Removal of Illegal Aliens

7 ARO00224
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 36 of 99

 

 

 

 

 

 

mrn-

Table 4
Criminal Aliens Apprehended and Released from Selected Countries
From October 1, 2001 through September 30, 2004

— I EF ee ee Eee eee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee Country i: [ Total Alien | Total Total Criminal | Total iNumber/%
Apprehensions | Apprehensions | Criminal Released
[ Canada i 4,725 | 2,726 | 1,003 / 37%
| Columbia | 33,540 | 5121 | ——-298/6% ~—s
| Cuba | 23,893 | 3,969 | 537/ 14%
| Dominican Republic | 16372 — | 8,926 | 1,101 / 12%
| El Salvador | 58,013 | 9573 | 556/6% |
| Guatemala 47,923 | 6417 | 32/5% |
Honduras | 65,313 8,232 555 /7% |
| Jamaica | 1,734 | 5734 | 522/ 9%
| Mexico | 480,563 | 257,718 | 18,531 /7%
| Nicaragua | 5,227 | 1,281 Zz 116 /9%
| Philippines | 4,792 | 1,990 | 260 / 13%
| Totals | 748,095 | 311,687 | 23,801 / 8%
~~ Source: DRO — . a =. - =

 

Influx of Illegal Aliens From Countries Other than Mexico. Another factor
impacting DRO’s ability to detain and remove aliens who could pose a

national security or public safety risk is the increasing number of illegal aliens
from countries other than Mexico who are being apprehended and released.
For example, between FY 2001 and FY 2004, the number of OTMs
apprehended increased from 114,266 to 145,367, a 27 percent increase. The
increase poses a significant workload issue for DRO since OTMs, unlike
apprehended Mexican aliens, cannot be turned around and returned at the
border. Instead, they are often released into the U.S. population while their
immigration status is adjudicated. From FY 2001 and through the first six
months of FY 2005, 605,210 OTMs were apprehended, of which, 309,733

(51%) were released.

The rate in which OTMs are being apprehended and released (OTM release
rate) is also a growing concern. Between FY 2001 and FY 2004, the OTM
release rate increased from 42 percent to 54 percent. Further, the data shows
that the OTM release rate continues to increase. During the first 6 months of
FY 2005, the OTM release rate jumped from 54 percent to an unprecedented
68 percent. Asa result, more OTMs than ever before are being released of
which a majority will eventually receive final orders and abscond. Table 5

Detention and Removal of Illegal Aliens

8

ARO00225
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 37 of 99

 

shows the number of OTM apprehensions and the number and percentage of
OTM releases from FY 2001 through the first 6 months of FY 2005.

OTMs Apprehended and Released
(FY 2001 through March 31, 2005)

~ FiscalYear | ‘TotalOTM | ‘TotalOTMs | OTMRelease Rate

 

 

 

 

| | Apprehensions Released | %
[2000 fee fl 477CG OH
a ae | S451 | 4%

/ 2003s «140,369 | 69,448 49%
00a — aoe — ——
/ 2005(6mo) | 87,292 °&2x+| 59487 | 68%
Total | 605,210 1%

309,733 51%

Source: DRO =——— =
DRO lacks the requisite detention bed space and support personnel needed to
detain OTMs apprehended along the northern and southwest borders and
within the U.S. It is not clear the extent to which decisions to release OTMs
are being made on a risk-based versus resource-based manner. Even if risk is
considered, the high release rate could undermine the public’s confidence in
the department’s ability to secure our northern and southern borders.

Illegal Aliens from Special Interest Countries and State Sponsors of
Terrorism Countries. A significant number of OTMs that are apprehended
and released each year originate from SIC and SST. From FY 2001 through the
first half of FY 2005, 91,516 SIC and SST aliens were apprehended of which
45,000 (49%) were later released. It is not known exactly how many of these
SIC and SST aliens were ultimately issued final orders of removal and were
actually removed since such data is not tracked by DRO. However, assuming
SIC and SST aliens are being removed at the same rate as other apprehended
and released aliens, 85 percent of the SIC and SST aliens released who
eventually receive final orders of removal will abscond. Table 6 provides a
breakdown of OTMs from SIC and SST countries that were apprehended and
released from FY 2001 through the first 6 months of FY 2005.

Detention and Removal of Illegal Aliens

9 AR00226
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 38 of 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

able 6 aeons |
OTMs Apprehended and Released by DRO From SIC and SST
(FY 2001 thru March 31, 2005)
tia | Sc’ ”:~C«SS |) koa ea Percent SIC
Year Apprehensions Apprehensions SIC and SST Released and SST Aliens
Apprehension | From SIC Apprehended
and SST and Released
| 2001 | 9,419 | 6,233 | 15,652 [ 7499 | 48%
| 2002 11,962 | 6,574 | 18,536 | 8807 | 48% Y
| 2003 | 24.102 | 8,718 | 32,820 | 19319 | 59% |
| 2004 8,078 TI | 15,795 | 6,099 | 39%
(2005" 3,824 4,889 8,713 | 3,284 | 38%
[Total =| 57,385 | 34,131 | 91,516 | 45,008 | 49%
” Source: DRO —— - :

 

 

 

Immigration officials ran background checks on each apprehended alien,
including SIC and SST aliens, to determine whether they have a criminal
record in the U.S. or are listed in various terrorist watch lists. However, the
effectiveness of these background checks is uncertain due to the difficulty that
CBP and ICE have in verifying the identity, country-of-origin, terrorist or
criminal affiliation of aliens in general. Therefore the release of these OTMs
poses particular risks. For example, a DHS official testified that U.S.
intelligence assessments indicate terrorist organizations, including those
operating within SIC and SST countries, believe illegal entry into the U.S. is
more advantageous than legal entry for operations reasons. '*

Mandatory detention for the current number of OTMs entering the U.S. from
SST and SIC would require an additional 1,503 detention beds based on a
90-day detention stay and would cost approximately $50 million annually for
the additional beds.’”

 

'° Excludes OTM aliens apprehended from SIC countries that are also classified as state sponsors of terrorism (Iran,

Libya, Sudan, Syria)

" First six months of FY 2005

'? Statement of the former DHS Deputy Secretary on the World Wide Threat on February 16, 2005, before the U.S.
Senate Select Committee on Intelligence.

'? On average, the detention time for illegal aliens from developing nations in regular INA 240 removal proceedings takes
89 days. Source: Testimony of Acting Director of Detention and Removal Operations before the Senate Subcommittee on
Terrorism, Technology, and Homeland Security and Subcommittee on Immigration, Border Security, and Citizenship, 7
June 2005. One thousand detention beds cost approximately $33 million per year.

 

Detention and Removal of Illegal Aliens
10

AR00227
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 39 of 99

 

DRO’s ability to monitor OTMs from SIC and SST could benefit from
advances in DRO’s Alternatives to Detention programs, too.'* As noted in the
following section, ICE’s FY 2005 budget constraints postponed the
distribution of $11 million worth of enhancement funding that had been
authorized by the Congress to expand the Alternatives to Detention program.
The FY 2006 Appropriations Act includes a total of $28 million for this
program.

ICE Budget Shortfall in FY 2005

According to ICE, it had a budget shortfall of almost $500 million during

FY 2005.'* To compensate for the lack of funding, ICE placed strict limits on
detention bed space, recruitment, training, travel, and the expansion of critical
programs.’° As a result, average bed space levels fell below 2003 levels,
critical vacancies were left unfilled, and the planned expansion of the fugitive
operations programs were postponed.’

Additionally, ICE postponed transferring the IRP and ACAP programs from
the Office of Investigations to DRO. These programs prevent the release of
criminal aliens into the community through the identification, processing, and
removal of criminal aliens incarcerated in federal, state, and local correctional
facilities. The IRP had been criticized in past Department of Justice IG reports
for not identifying and removing thousands of criminal aliens incarcerated in
state, county, and local jails who are removable but who are not being removed
at the conclusion of their respective sentences due to insufficient personnel
resources.

In an effort to further minimize the effect of its FY 2005 budget shortfall, ICE
withheld from DRO $124 million worth of program enhancement funding
provided by the Congress to increase detention bed space levels and expand
DRO’s Fugitive Operations and Criminal! Alien Program capabilities. ICE also
withheld DRO’s funding to cover overhead and support costs by $132 million.
After ICE withholdings and payroll costs, DRO was left with $610 million for
general detention and removal operations. This was $165 million

less funding than DRO had spent on general detention and removal operations
during FY 2004. As a result of the decreased operating budget, DRO’s bed
space level was well below the 19,216 detention beds intended by Congress

 

‘4 Intensive Supervision Appearance Program and Electronic Monitoring Device Program. This pilot program is exploring
alternative ways of rationalizing DRO custody management resources.

'S ICE estimate as of April 2005.

18 In FY 2004, ICE hada budget shortfall of almost $416 million (OIG-05-32, dated August 2005).

'7DRO’s average daily bed space levels dropped to 18,000 during the first 8% months of FY 2005. In comparison, DRO
maintained an average daily bed space level of 18,269 during FY 2003. These numbers included only DRO directly
funded beds and excludes BOP and HHS funded beds.

Detention and Removal of Illegal Aliens

1] AR00228
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 40 of 99

 

during FY 2005.'* Table 7 contains a comparison of DRO funding levels for

 

 

 

 

 

 

 

FY 2003 through FY 2005.
OS ee oe eee ee ee ay
Comparison of DRO Funding

(FY 2003 -FY 2005) |
| pe eer ie FY 2003. | FY 2004 | FY 2005” |
($000) | ($000) ($000)
| DRO Funding || $1,072 | $1217 || $1,231 |
| Enhancements Withheld | o | o | (24 |
| Overhead & Support Withheld | (97) 41) TS ((132)
| Payroll — | (269) | 01) =| (65)

| Total Available for DRO Operations | $706 [$775 [ $610

 

 

Source: ICE

On May 11, 2005, the President signed into law an emergency supplemental
appropriations act (P.L. 109-13) that significantly improved the ICE and DRO
funding situation by providing ICE with an additional $369 million to address
its base budget shortfalls and improve its border enforcement capabilities.”
Congress was aware that ICE had been unable to obligate funds for FY 2005
enhancements and initiatives due to the uncertainty of its financial condition
and a pending reprogramming. Congress specified in the conference report
that $93 million (25%) of the supplemental funding is to add 1,950 detention
beds; 50 new criminal investigators; and 168 immigration enforcement agents
and deportation officers.) Also, $11 million and 79 FTEs are to be used to
ease the effects of the hiring freeze put in place during FY 2004 and FY 2005S.
The conference report also directed ICE to make available an additional $54
million from fee collections and implements the Department’s March 11,
2005, request to realign $84 million in funding to detention bed space
(Custody Management) and $73 million to DRO’s Fugitive Operations and
CAP Programs.

According to ICE’s final budget execution plan, DRO will receive $83 million
over and above the original FY 2005 appropriation.” Further, ICE will no
longer withhold DRO’s original enhancement funding of $124 million and
$103 million in funding that was previously withheld to cover overall ICE

 

'S DRO had 18,000 funded beds in FY 2004 (excludes BOP and HHS funded beds). Congress provided $40 million worth
of funding for 1,216 additional detention beds in the original FY 2005 appropriation.

' Includes DRO’s original FY 2005 appropriation. Excludes supplemental funding and reflects the status of DRO funding
and ICE withholdings as of June 15, 2005.

*° Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005. P.L.
109-13.

*) HLR. Rep. No. 109-72, at 137-138.

2 As of September 16, 2005.

Detention and Removal of Illegal Aliens
12

ARO0229
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 41 of 99

 

overhead and support funding shortages. Tables 8 and 9 outline the effect of
the Emergency Supplemental on DRO in FY 2005.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

op ee Table 8 a
Emergency Supplemental Effects on DRO in FY 2005 t
baci ($ in millions) a a Al
| - Net |
| FY 2005 = Increase/ |
| Enacted Result Decrease |
| Custody Management | $504. | $606 | $Sio2 |
| Case Management 192 | 125 | (67)
| Fugitive Operations | 35 || 73 || 43
| Criminal Alien Program | 34 | 53 | in |
| Alternatives to Detention 14 | 11 (3) ;
| Transportation & Removal | 312 | 187 | (125)
| Subtotal | $1,091 | $1,120 | $29 j
| Breached Bond Detention Fund | 70 | 114 | 44 |
| User Fees | || 80 | 10
Total | $1,231 | $1,314 | $83 |
~~ Source: ICE oo -
Table 9 }
Comparison of DRO FY 2005 Funding Before and After the Supplemental
($ in millions)
| Before the After the
| Supplemental” Supplemental”
| DRO Funding | $1,231 | $1,314 |
| Enhancements Withheld | (124) | (-0-)
| Overhead & Support Withheld | (132) / (100)
| Payroll _ | G65) [| 369)
| Total Available for DRO Operations | $o10—t—‘<i‘‘;é‘CUWS«CS SASS” |

 

 

- Source: ICE 7

 

The additional funding provided by the supplemental allowed DRO to
maintain average detention bed space levels of approximately 18,500 for the
remainder of FY 2005 or 581 beds less than what was authorized by Congress
during FY 2002. As a result, DRO is also well short of the bed space levels

 

Excludes $13.6 million of supplemental funds delayed until FY 2006.

4 D)RO’s original FY 2005 Appropriation. Excludes supplemental funding and reflects the status of DRO funding and
ICE withholdings as of June 15, 2005.

** DRO’s original FY 2005 Appropriation plus $83 million in supplemental funding. It also reflects the status of DRO
funding and ICE withholdings as of September 16, 2005.

Detention and Removal of Illegal Aliens

13 ARO0230
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 42 of 99

 

needed to address the increasing workload associated with OTMs and other
high risk aliens.

Expansion of the Criminal Alien Program

The difficulty that DRO is having detaining, processing, and removing illegal
aliens is expected to escalate once it implements a plan to expand its CAP.*°
The CAP identifies and processes criminal aliens incarcerated in federal, state,
and local correctional institutions and jails who have no legal right to remain in
the U.S. after serving out their sentence. DRO estimates that in FY 2007 there
will be 605,000 foreign-born individuals admitted to state correctional
facilities and local jails during the year for committing crimes in the U.S. Of
this number, DRO estimates half (302,500) will be removable aliens.””
Currently, most of these incarcerated aliens are being released into the U.S. at
the conclusion of their respective sentences due to the lack of DRO resources.

To date, the ICE budget provides for 261 immigration enforcement agents
(IEAs) to support the CAP through FY 2006. Each IEA is expected to process
300 criminal aliens annually for a total of 78,300 criminal alien cases per year
by FY 2008.”* In the short-term, DRO estimates that it will need a total of
8,581 detention beds to support its efforts to detain CAP aliens over the next
two years. In the long term, DRO estimates that it will need a total of 1,008
IEAs and 33,150 CAP detention beds to identify, detain, process, and remove
all criminal aliens incarcerated in state and local correctional institutions and
jails who are removable.”°

Currently, ICE does not have the detention beds or support personnel needed
for the planned expansion of the CAP in its FY 2006 and FY 2007 budgets.
DHS and ICE need to ensure that any planned increase in DRO’s ability to
identify and remove criminal aliens be accompanied by a comparable increase
in support personnel, detention bed space, equipment, infrastructure, and
funding to ensure the timely removal of criminal aliens from the U.S.

Table 10 contains DRO’s CAP caseload estimates based on [EAs to be hired,

 

6 DRO’s CAP is currently working to combine the Institutional Removal Program (IRP), the Alien Criminal
Apprehension Program (ACAP), and the Border Patrol Criminal Alien Program (BORCAP) into one program. These
programs are responsible for identifying and removing criminal aliens who have completed their respective sentences that
are removable.

77 Excludes the 25,000 criminal aliens who are expected to be arrested and incarcerated in Federal correctional facilities.
*8 Each IEA is expected to screen 600 incarcerated aliens per year of which 300 (50%) are expected to qualify for
removal.

?° At an estimated cost of $1.1 billion (at $33 million per 1,000 detention beds). Estimate excludes the cost of support
personnel.

Detention and Removal of Illegal Aliens
14

AR00231
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 43 of 99

 

trained, and deployed during FY 2005 and FY 2006. Table 11 includes DRO’s
estimate of the number of additional detention beds it will need to
accommodate the expansion of its CAP through the end of FY 2008.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H = <oat ‘Table 10 oe aS i)
| CAP Caseload Estimates i
t FY 2006 thru FY 2007
FY2006 [ Fy2007.. +| ‘FY2008 = |

Fiscal Year IEAs Caseload | Caseload Caseload |
Hired Hired Estimates | Estimates Estimates |

| FY 2005 | 161 | 26,565 48,300 =| 48.300 |
'FY2006" | 100 | 6,750 27,000 | 30,000 |
| Total | 261 | 33,315 ual 75,300 | 78,300 |
* Source: DRO Estimates as of October 18, 2005 — | _
a Ses SS Ea aes

{ Table 11 11 |
i CAP Detention Bed Space Needed
f FY 2006 thru FY 2008”! }
}

| FY 06 FY07 | ~~ ~*FY08 |
Detention Beds Needed | 3,651 | 8.252 [ 8,581 i
Sern eS see rere SEE et tees 2S rt a Seer ee ee ee eee =H

 

' "Sauireet ‘DRO hetinintes ¢ as s of October 18, 2005.

 

Other Factors Impacting the Repatriation of Illegal Aliens

Other factors impact DRO’s ability to detain and remove illegal aliens with
final orders of removal, including: (1) the failure of illegal aliens to obey
orders to appear in immigration court;** (2) the propensity of released illegal
aliens with final orders to abscond; (3) the practices of some countries to block
or inhibit the repatriation of its citizens; and (4) two recent decisions by the
U.S. Supreme Court which mandate the release of aliens whose removal

 

*° FY 2006 staffing of 100 IEAs is based on the FY 2006 Budget Appropriation.

*! Length of stay for bed space calculated at 40 days.

* Of the 461,556 immigration judge decisions and administrative closures by the Executive Office of Immigration and
Review (EOIR) between FY 2001 and FY 2004, 39 percent (181,807) were issued to aliens who had been released on
bond, released on recognizance, or never detained and later failed to appear at their respective hearings.

Detention and Removal of Illegal Aliens

15 ARO0232
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 44 of 99

 

orders could not be executed within a 180-day period without a determination
that the alien meets the exceptionally stringent “Special Circumstances”
requirements.”

Failure of Illegal Aliens te Obey Orders to Appear in Immigration Court.
Each year, thousands of illegal aliens fail to respond to orders to appear at their

scheduled immigration hearing. In most of these cases, the Immigration Judge
(IJ) will conduct an in absentia (in the absence of) hearing and order the alien
removed from the U.S. However, a failure to appear does not always result in
an in absentia order. In 4 percent of the cases the IJ may also administratively
close a failure to appear case without ordering the alien removed.** Of the
461,556-immigration judge decisions and administrative closures issued by the
Executive Office of Immigration and Review (EOIR) between FY 2001 and
FY 2004, 39 percent (181,807) were issued to illegal aliens who had been
released but later failed to appear at their respective immigration hearings.*°
Table 12 shows a comparison of the failures to appear rates for released aliens
between FY 2001 and FY 2004.

Table 12 \
Comparison of Failure to Appear Rates for Released Aliens
(FY 2001-FY 2004) |

 

Sy = = = ar ==0 r = ee

 

 

 

 

 

 

 

 

 

 

 

 

"| JJ Decisions/ | Failures ip Percentage | Annual
Administrative to of Percent
Fiscal Year Closures Appear Total Increase |
| 2001 [ 96,703 42,030 43% { -0- !
| 2002 | 106,068 43,873 41% | 43%
| 2003 | 124,601 | 43,014 | 35% | 1.9%
| 2004 | (134,184 52,890 39% [ 229% §
Total | 461,556 | 181,807 | 39% [oP acteet

 

 

er eo a eS SES =e |

Source: U.S. Department of Justice

Although the percentage of released aliens who failed to appear at their
respective hearings has declined in recent years, the total number of aliens
failing to appear is increasing. During FY 2001, 42,030 aliens failed to appear

 

*° According to 8 CFR 241.14, Special Circumstances aliens are those individuals: (1) that have a highly contagious
disease that threatens public safety; (2) whose release would have adverse foreign policy implications; (3) present a
significant threat to national security; or (4) are violent criminals with a mental disorder.

*“ Between FY 2000 and FY 2004, administrative closures comprised 4 percent of the 935,119 Immigration Judge
decisions issued.
*° Includes individuals who have not been in physical custody of DHS or the Department of Justice Institutional hearing
Program. It also includes aliens who were detained at some point during proceedings and subsequently released on bond
or personal recognizance.

Detention and Removal of Illegal Aliens
16

AR00233
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 45 of 99

 

compared to 52,890 who failed to appear during FY 2004, a 26 percent
increase.

Propensity of Illegal Aliens With Final Orders to Abscond. Based on past
history, the vast majority of illegal aliens who are released that are later issued

final orders of removal by the EOIR will abscond. This is because DRO lacks
the trained personnel, infrastructure, and funding needed to detain all
apprehended aliens while their immigration status is being adjudicated. For
example, DRO statistics indicate that 73 percent of the immigration cases for
released illegal aliens brought before the immigration judge resulted in the
issuance of final orders of removal. According to DRO, 85 percent of the
illegal aliens released that have been issued final orders of removal, will
abscond. Between FY 2002 and FY 2004, 280,987 illegal aliens were
released of which 174,212 are likely to abscond based on past statistics. As of
December 30, 2005, there were more than 544,000 absconders in the US

Countries Blocking or Inhibiting Repatriation of Illegal Aliens. Thousands
of criminal aliens with final orders are released because of the unwillingness

of some countries to issue travel documents necessary for repatriation.*

These countries employ a variety of means to delay the removal process. For

example, Ethiopia will only issue travel documents to persons who prove that

their parents were born in Ethiopia, provide proof of birth in Ethiopia, are able

to speak the language, and prove that they have family still residing in on
Ethiopia today. Eritrea will not grant the requisite travel documents to any

individual who was not issued a “blue identity card” or a passport that was

obtained after Eritrea gained its independence from Ethiopia in 1991.

Other methods for blocking repatriation include:

e requiring illegal aliens to produce overwhelming documentary evidence of
their nationality (Iran);

¢ imposing a slow and problematic travel document issuance process (Iran,
China, Jamaica, India);

e limiting the number of travel interviews being conducted (Ethiopia);

e refusing to repatriate nationals (Laos and Vietnam).

As a result of these barriers to removal, DRO is being forced to devote a
significant percentage of its funded detention bed space (14%) to illegal aliens
whose countries are either slow and/or unwilling to issue travel documents
needed for removal. During FY 2003, the detention of criminal/non-criminal
aliens from the top eight uncooperative countries that block or inhibit
repatriation consumed 981,202 detention days and $83 million.** Table 13

 

°° Includes officially designated absconders, unexecuted orders estimated to be absconders but not officially designated as

such, and unconfirmed voluntary departures.

*” These countries include Ethiopia, Eritrea, China, India, Iran, Jamaica, Laos. And Vietnam, rm
*8The equivalent of 2,688 detention beds or 14 percent of the 19,444 funded bed space authorized during FY 2003.

Detention and Removal of Illegal Aliens
17 ARO0234
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 46 of 99

 

oor = ra rs:

contains a breakdown of FY 2003 detention days and estimated resources
devoted to illegal aliens from eight countries that block or inhibit the
repatriation of illegal aliens issued final orders of removal.

Table 13
Breakdown of FY 2003 Detention Days and Estimated Resources Devoted to Aliens
From Eight Countries That Block or Inhibit Repatriation

SS

 

 

 

 

 

 

 

 

 

 

 

Detention Days Estimated Annual
Eight Countries FY 2003 Cost @

($85/day)
| Vietnam | 137,280 | $11,668,800
| Jamaica 241,114 | $20,494,690
| Tran 42.884 $ 3,641,740
| India [ 99,482 $ 8,455,970
| Ethiopia | 34,761 | § 2,954,685
| Eritrea | 6,401 $ 544,085
| China | 366,540 | $31,155,900
| Laos | 52,740 $ 4,482,900
Total | 981,202 $83,398,770

 

 

Source: DRO

The difficulty that DRO is experiencing removing illegal aliens with final
orders has, in effect, created a mini-amnesty program for tens of thousands of
illegal aliens that are subject to removal from the U.S. It also encourages
individuals from non-cooperating countries such as China, India, and Iran to
make attempts to enter the U.S. illegally. As of June 2004, more than 133,662
illegal aliens with or pending final orders of removal had been apprehended
and released into the U.S. and who are unlikely to ever be repatriated if
ordered removed because of the unwillingness of their country of origin to
provide the documents necessary for repatriation. Table 14 contains a
breakdown of the detained/non-detained aliens from eight countries that block
or inhibit the repatriation of its citizens from the U.S.

Detention and Removal of Illegal Aliens
18

ARO0235
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 47 of 99

 

Table 14

Breakdown in the Number of Illegal Aliens From Countries That Block or Inhibit
Repatriation (As of June 29, 2004) |

 

 

Detained Non-Detained
Criminal/Non- |
Criminal

| Eight |
| |
| Vietnam | 352
|
|
| |

Countries Criminal/Non-Criminal

 

5,807 6,159
715 11,568 122283 °®#&§
105 7,039 [ 7,144. |
253 , 28,540 | 28,793
|
-

Hf wee t
|
|

 

Jamaica

 

 

 

 

 

108 4,454 4562

 

 

21 37 658

 

|

[
| 885 | 72,315 [73.200
Laos 140 | 3,302 | 3,442
| 133,662 | isos4i

Se ee

 

 

Lee ee

 

Impact of the U.S. Supreme Court Decisions. Two U.S. Supreme Court
decisions - Zadvydas v. Davis 533 U.S. 678 (2001), and Clark v. Martinez, 543

U.S. 371 (2005), mandate the release of criminal and other high-risk aliens 180
days after the issuance of the final removal order, if their repatriation to their
country of origin is not likely to occur in the reasonably foreseeable future
except in “Special Circumstances.” Exactly how many criminal and other high-
risk aliens have been released as a result of the Zadvydas and Martinez

decisions is not known since DRO did not begin tracking these releases until
FY 2005.

Availability of Critical Data to Monitor DRO Performance

The Office of Detention and Removal’s Deportable Alien Control System
lacks the ability to readily provide DRO management with data analysis
capabilities to manage the detention and removal program in an efficient and
effective manner. The lack of reliable program and analysis capabilities could
detrimentally affect DRO’s ability to identify emerging trends, and to assess its
resource requirements.

The Deportable Alien Control System (DACS), a 20-year old mainframe
system, was placed into operation by legacy INS in 1984 and continues to be
used by DRO to track docket control functions associated with the
apprehension, detention, and deportation of illegal aliens. However, DACS
does not contain or is not capable of readily furnishing key information for

 

*’ DRO has reported that 696 illegal aliens were released into the U.S. during the first 6 months of FY 2005 as a result of oo,
these two Supreme Court decisions.

Detention and Removal of Illegal Aliens

19 AR00236
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 48 of 99

 

reliable assessments of the detention and removal program. For example,
DACS cannot provide statistical data related to (1) the number of aliens
categorized as mandatory, high, medium, or low priority as specified in current
detention guidelines; (2) the number of aliens who failed to show for
immigration hearings; (3) the source of apprehension, i.e. Border Patrol,
Investigations; and (4) the number released into the U.S population due to a
lack of resources. Because the aging mainframe system has limited query
capabilities, it cannot readily provide statistical detention and removal
information, such as the number of aliens apprehended by year, their detention
and release status, and their country of origin. Although this information is
stored in DACS, in order to provide the requested data DRO had to rely on
special programs written by DRO personnel or contractors to download,
compile, manipulate, and analyze information stored in the system.

Furthermore, information stored in DACS is not always accurate and up to
date. According to DRO, data quality problems are largely the result of:
repetitive data entry functions, incomplete data entry, delays in the actual entry
of detention and removal data, and the ability of DRO staff to delete or edit
historical information stored in the DACS system. Although we did not
independently assess the controls in place to ensure the reliability of data
maintained in DACS, GAO and the legacy INS Office of Internal Audit (OIA)
reported significant problems with DACS data reliability,” including:

no assurance that all aliens in the removal process are entered into DACS;
final alien removal actions were not always recorded in DACS;
inadequate controls to ensure timely data entry;

insufficient training for DACS users; and

lack of written standards to ensure the quality of the data entered into
DACS.

Recognizing the shortcomings of DACS, in FY 2001, DRO undertook an
effort to improve its data collection and analytical capability. The Enforce
Removal Module project (EREM) as it is called, is intended to replace DACS
with an automated data collection and analysis system capable of providing
more timely, accurate and complete analysis of immigration-related data
including the ability to monitor all actions and decisions relating to individual
alien cases and provide DRO with the statistical information it needs to
optimize its operations.

 

“° Source: February 2003 U.S. DOJ report titled “The Immigration and Naturalization Service’s Removal of Aliens Issued
a Final Orders”. Report Number I-2003-004.

Detention and Removal of Illegal Aliens
20

AR00237
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 49 of 99

 

y™
Implementation of the EREM project has been has been delayed due to system
performance and compatibility problems. As a result of these problems, DRO
allowed the existing developer contract to lapse in April 2004, accepted new
contract bids, and awarded a new contract to a different developer in
September 2004. However, due to the time required to obtain security
clearances for its personnel, the new developer was not able to begin work
until late December 2004. To date, DRO has invested more than $15 million
into the EREM project with little to show for its effort. Further, DRO could not
predict when the EREM project will be fully implemented or at what

additional cost.

GAO Standards for Internal Control in the Federal Government and the
Government Performance Results Act of 1993 require that agencies ensure the
integrity of information for use by management in controlling operations and
making decisions and that each agency be able to assess the level of success in
achieving set performance goals, respectively.

In order to allow management sufficient oversight over the detention and
removal program, DRO should expedite its efforts to develop, test, and
implement a data management system that is capable of meeting DRO’s data
collection and analysis requirements. The data management system, at a
minimum, should be able to provide the following immigration-related data
with improved data quality for each illegal alien: ro

country of origin;

date apprehended, released, or removed;

detention location;

information detailing the results of the risk assessments for illegal aliens
detained and released (by risk category —high-medium-low priority);

the type and category of crime(s) committed (for criminal aliens);

e the rationale underlying DRO’s decision to release an alien from detention
(if applicable);

the rationale underlying DRO’s decision not to detain individual aliens;
the date when individual final orders of removal were issued; and

the date when the final order of removal was executed.

The data management system should also be able to provide the following
information regarding the entire population of illegal aliens in DRO custody on
a monthly and annual basis:

Detention and Removal of Illegal Aliens
21 ARO0238
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 50 of 99

 

bed space turnover rate for mandatory and non-mandatory detainees;
the number/percentage of detainees that were detained from apprehension
to removal; and

e the number of mandatory and non-mandatory aliens apprehended and
detained.

The use of an improved information technology system, coupled with quality
controls, would greatly enhance DRO’s ability to support resource
requirements, identify emerging trends, and assess the success of its overall
mission.

DRO’s Strategic Plan

In June 2003, DRO released its 2003-2012 Strategic Plan, entitled “Endgame,”
establishing a goal of developing within 10 years the capacity to remove all
removable aliens. The plan includes specific objectives for optimizing the
means for detaining illegal aliens, including:

e Ensuring sufficient and appropriate bed space is available based on
detention category, characteristic, and condition of release;

e Enhancing partnerships with other federal detention agencies for better use
of their resources, to include facilities and training; and

e Developing a National Custody Management Plan promoting the effective
utilization of available bed space and alternative detention settings.

However, the plan identified several significant challenges, many beyond
DHS’ control, including the number of aliens to remove, limited resources,
political will, foreign governments, and non-removable aliens. For these
reasons, DHS needs to intensify its efforts to provide ICE with the resources
and interagency support needed to overcome these challenges.

Detention and Removal of Illegal Aliens
22

AR00239
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 51 of 99

 

Conclusions and Recommendations

DRO has developed a comprehensive plan to detain and remove illegal aliens,
but its success depends on sufficient resources and other factors beyond its
control. Congress has appropriated funds to advance the plan, but those funds
still fall far short of the amount needed to detain and remove all high-risk
aliens. Further, DRO lacks the analytical capability to manage the program
effectively. Additional actions are needed to mitigate the risks created by these
circumstances.

We recommend that the Assistant Secretary, ICE:

Recommendation #1: Develop a detailed plan to ensure that ICE has the
capacity to detain, process, and remove aliens that pose a potential national
security or public safety risk to the U.S., including SIC, SST, and CAP aliens.
The plan should include personnel, training, equipment, infrastructure and
funding requirements.

Recommendation #2: Intensify efforts to obtain the resources needed to
expedite the development of alternatives to detention to minimize required
detention bed space levels.

Recommendation #3: In collaboration with the Department of State, develop
a detailed plan to resolve travel document and related issues that are preventing

or impeding ICE’s ability to repatriate OTM aliens. The plan should include

timelines, milestone dates, the identity of personnel and organizations

responsible for creating and implementing the plan, and any funding

requirements.

Recommendation #4: Expedite efforts to develop and implement a data
management system that is capable of meeting its expanding data collection
and analyses needs relating to the detention and removal of illegal aliens. The
plan should include timelines, milestone dates, equipment and infrastructure
requirements, a bi-annual reporting requirement outlining the progress being
made on the project, the identity of the organizational entities to be responsible
for implementing the planned upgrade, and any short and long-term funding
requirements.

Detention and Removal of Illegal Aliens
23 AR00240
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 52 of 99

 

Management Comments and OIG Analysis

We issued a draft version of the report to the Department on December 28,
2005. The Department provided its written response on February 21, 2006.
(See appendix F.) These comments were extremely useful and were
incorporated into the final report, as appropriate. The final report is based on
the analysis of information provided to us through March 13, 2006.

We are pleased to learn of the Department’s commitment to provide ICE with
resources it desperately needs to detain, process, and remove aliens that pose a
potential national security or public safety risk to the U.S. This commitment is
demonstrated by the Department’s concurrence with recommendations 1, 3,
and 4, and its partial concurrence with recommendation 2. However, we are
concerned that the Department’s response does not specifically outline the

steps it will take to implement these recommendations, the resources that will
be directed at these efforts, and the timeline for their completion. Our
comments are as follows.

Recommendation 1: Develop a detailed plan to provide ICE with the
capacity to detain, process, and remove aliens that pose a potential national
security or public safety risk to the U.S., including SIC, SST, and CAP aliens.
The plan should include personnel, training, equipment, infrastructure and
funding requirements.

DHS Comments: The Department concurred with the recommendation.

Under the Department’s Secure Border Initiative (SBI) program, DRO is doing
precisely that. DRO, as part of the SBI process, has made progress in creating
models to determine bed space needs, staffing requirements, infrastructure,
removal requirements and funding requirements based on expectant arrest
numbers as provided by the initiating agency. It is also engaging with other
federal law enforcement agencies such as the Bureau of Prisons (BOP), U.S.
Citizenship and Immigration Services (USCIS), the Department of State, and
the Department of Justice to jointly develop a more efficient complex detention
and removal system.

OIG Comments: The OIG is pleased that DRO is making progress to better
identify its requirements and the recommendation is considered resolved.
However, the intent of our recommendation is not completely addressed in the
response. Specifically, the response does not include specific actions the
Department will take to provide ICE with the personnel, training, equipment,
infrastructure, and funding needed to provide ICE with the capacity to detain,
process, and remove aliens that pose a potential national security or public
safety risk to the U.S. The recommendation will remain open until the
Department provides the specific actions it plans to take to address the
recommendation.

Detention and Removal of Illegal Aliens
24

ARO0241
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 53 of 99

 

Recommendation 2: Intensify efforts to provide ICE with the resources
needed to expedite the development of alternatives to detention to minimize
required detention bed space levels.

DHS Comments: The Department partially concurred with the
recommendation. Currently, ICE employs alternative means of release (the
preferred term vice “alternatives to detention”), such as the Intensive
Supervision Appearance Program (ISAP) and the Electronic Monitoring
Device (EMD) Program. DRO is still evaluating these pilot programs. Once
evaluation is complete, decisions will be made about further expansion.

OIG Comments: We understand the need to evaluate the ongoing pilot
programs and examine the results before deciding whether to expand these
efforts and/or embark on other alternative programs. Nevertheless, we remain
concerned about the degree to which these pilots have been funded in the past
as well as the timeliness of these efforts. The ISAP Program has been ongoing
since June 2004. The EMD pilot, on the other hand, dates back to May 2003.
We look forward to learning the results of these pilots and the Department’s
plans to move forward in the development of cost-effective alternatives to
detention. This recommendation is considered resolved but will remain open
until the Department provides its plan for using alternative means of release.

a.
Recommendation 3: In collaboration with the Department of State, develop a
detailed plan to resolve travel document and related issues that are preventing
or impeding ICE’s ability to repatriate OTM aliens. The plan should include
timelines, milestone dates, the identity of personnel and organizations
responsible for creating and implementing the plan, and any funding
requirements.

DHS Comments: The Department concurred with the recommendation.
Under the Department’s SBI program, DRO is working closely with the
Department of State (DOS) to address travel document and related issues
preventing or impeding the repatriation of illegal OTM aliens. Great strides
have been made in this area with Central and South American countries. The
initiation of video teleconferencing, dedicated consulate staffs as well as soon
to be implemented electronic travel documents have greatly decreased the time
needed for the issuance of a travel document.

Additionally, DRO participates in a Sanctions Working Group, which includes
representatives from ICE, DOS, the National Security Council, and Homeland

Security Council. This group’s focus on Jamaica resulted in the resolution of

issues associated with that country’s issuance of travel documents, and the
Government of Jamaica now issues travel documents within acceptable

timeframes. Current efforts are now focused on Ethiopia, with visa sanctions

as a distinct possibility if no increased cooperation is seen in the near future. a™

Detention and Removal of Illegal Aliens
25 AR00242
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 54 of 99

 

OIG Comments: We are pleased to learn of the progress being made by the
Department to resolve longstanding travel document issues, which have
resulted in the release of many OTM aliens into the U.S. However, these
efforts have yet to fully address the potential national security and public
safety risks associated with the Department’s inability to remove tens of
thousands of illegal aliens from China, Iran, and India from the U.S. due to
travel document-related issues. Many of these are criminal aliens who have
been issued final orders of removal but have not been removed due to the
inability of authorities to obtain the necessary travel documents. We believe
the Department needs to develop and implement a plan of action to resolve the
travel document issues and to ensure that detention personnel and bed space
are used effectively and to expedite the removal of criminal aliens and other
high-risk aliens. Therefore, the recommendation is considered resolved but
will remain open until the Department develops and implements the plan of
action.

Recommendation 4: Expedite efforts to develop and implement a data
management system that is capable of meeting its expanding data collection
and analyses needs relating to the detention and removal of illegal aliens. The
plan should include timelines, milestone dates, equipment and infrastructure
requirements, a bi-annual reporting requirement outlining the progress being
made on the project, the identity of the organizational entities to be responsible
for implementing the planned upgrade, and any short and _—long-term
funding requirements.

DHS Comments: The Department concurred with the recommendation. The
ICE Office of Chief Information Officer (OCIO) is preparing a project plan for
DRO that reflects efforts to expedite the development and deployment of
enhanced information technology (IT) solutions capable of meeting the
expanding data collection and analysis needed relating to the detention and
removal of illegal aliens. The new system will allow users to capture, search,
and review information in important functional areas.

OIG Response: We are pleased to learn of ICE’s plan to develop an
automated data management system that will be capable of meeting its
expanding data collection and analysis needs relating to the detention and
removal of illegal aliens. The current system is more than 20 years old and
either does not contain or does not easily provide key information needed for
reliable assessments of ICE’s detention and removal program. Further, we
remain concerned that previous efforts by ICE to develop such a system were
largely unsuccessful despite 5 years of effort and the expenditure of at least
$15 million. If properly designed, the system should significantly enhance
ICE’s ability to support future budget requests, identify emerging trends, and
assess its overall mission performance. We are hopeful that the latest effort

Detention and Removal of Illegal Aliens
26

AR00243
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 55 of 99

 

will be more successful and look forward to seeing ICE’s plan for making it
happen. This recommendation is resolved but will remain open until the ICE
project plan is approved.

Other Comments

The Department/ICE proposed a number of technical comments in response to
the draft report. We have worked closely with the Department to address their
concerns and revised the report where necessary.

The Department/ICE stated on page 2 of their comments that there appears to
be a lack of differentiation between an alien’s pre- and post-order status as it
relates to the release statistics throughout the report, and stated that mixing the
discussion and analysis of pre- and post-order status throughout the report may
lead to the reader’s confusion. We have discussed this issue with DRO
officials. Based on these discussions, we have determined that this issue has
no impact on our findings or conclusions and would represent only an
insignificant change to the data presented in Chart 1, Tables 3 through 6, and
Table 15.

The Department/ICE stated on page 3 of their comments that the release rates
used in our report may be slightly inflated, as they would include release
premised on factors outside the control of DRO. As stated in the
Department/ICE comments, every effort was made to take these numbers out
of the statistics. We agree with the Department/ICE position that the statistics
could be slightly inflated and that the release numbers might be fewer than
quoted. However, we do not believe that any differences in the release
statistics affect the overall conclusions and recommendations in this report. To
minimize reader confusion and identify the limitations of the statistics in this
report, we have included a detailed explanation in Appendix B regarding the
reasons and circumstances that cause aliens both pre- and post-final order to be
released.

Detention and Removal of Illegal Aliens
27 AR00244
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 56 of 99

Appendix A

Types of Apprehensions

 

There are numerous types of apprehensions made by a number of different
sources within DHS. Not all apprehensions require DRO intervention in terms
of detention, case management, or removal services. The apprehensions that
do require DRO services are referred to in this report as active cases under
DRO for detention (if resources available), case processing, and removal (if
ordered removed). All apprehension statistics in this report include only those
placed as active cases under DRO. The various types of apprehensions and
their consideration in this report are as follows:

Aliens apprehended by ICE in the United States in violation of the INA
due to unlawful presence in the United States. Most of these
apprehensions would be processed for an immigration hearing before an
immigration judge and either placed in detention or released into the U.S.
population on bond or own recognizance. These are placed as active cases
under DRO and are included in the apprehension statistics for purposes of
this report.

Aliens apprehended by Border Patrol between the ports of entry for entry
without inspection. Most of these aliens (primarily Mexicans) will
voluntarily return (depart) under safeguard back to their country. A
voluntary return under safeguard is an administrative removal at the
request of the alien. No formal immigration hearing before an immigration
judge is required. Other than sometimes providing transportation services
to the border, voluntary returns are not placed as active cases under DRO
and are therefore excluded from the apprehension statistics for purposes of
this report. If the alien does not voluntarily return, then the alien is
processed for an immigration hearing before an immigration judge and
either placed in detention or released into the U.S. population on bond or
own recognizance. Those that do not voluntarily return are placed as
active cases under DRO and are included in the apprehension statistics for
purposes of this report.

Aliens apprehended by CBP Officers at ports of entry. Most of these

aliens are immediately removed by CBP Officers without any intervention
by DRO. These are placed as active cases under DRO and are excluded
from the apprehension statistics for purposes of this report. If for any
reason the alien is placed into removal proceedings, then the alien is
placed as an active case under DRO and is included in the apprehension
statistics for purposes of this report. Two examples are if the alien claims

Detention and Removal of Illegal Aliens
28

AR00245
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 57 of 99

Appendix A
Types of Apprehensions

 

Legal status or if the alien claims asylum, but the claim is denied or
otherwise referred for an asylum hearing.

e Aliens apprehended that are incarcerated. The federal or state institution
detains the alien while the criminal sentence is served, but DRO provides
actual case processing and removal services. These are placed as active
cases under DRO and are included in the apprehension statistics for
purposes of this report.

e Aliens denied asylum or referred for an asylum hearing after filing a

claim with DHS Citizenship and Immigration Services (USCIS). These are
placed as active cases under DRO and are included in the apprehension
statistics for purposes of this report.

Detention and Removal of Illegal Aliens
29 AR00246
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 58 of 99

Appendix B
Apprehensions Released

 

Apprehended individuals are released into the U.S. population in a number of
ways. An individual can be released into the population at the time of initial
apprehension. An individual can be detained by DRO either at time of
apprehension or at a later date and subsequently released into the population
on bond, on own recognizance, on orders of supervision, or on parole. The
release could occur while the individual’s immigration status is being
adjudicated or after receiving a final order of removal.

For purposes of this review, the release statistics in this report in Chart 1 and
Tables 3 through 6 only include those individuals that were released at time of
initial apprehension and had not been detained by DRO as of November 2004
for the FY 2001 through FY 2004 apprehensions or April 2005 for FY 2005
apprehensions (first six months). Many of these individuals were released
into the U.S. population. Some were not released into the U.S. population
because they were immediately issued an administrative or reinstated removal
order and removed from the U.S. shortly following apprehension without the
need for DRO detention.

DRO could not quantify how many individuals were removed under these
circumstances. To the extent possible, individuals not actually released into
the U.S. population were excluded from the release statistics. Specifically,
expedited removals, voluntary returns, IRP removals, and incarcerated aliens
were excluded from the release statistics because while these individuals were
not detained by DRO they also were not released into the U.S. population.

Further, DRO could not identify releases into the U.S. population due to a
lack of resources because such information is not tracked. While many were
released into the U.S. population due to resource shortages, some were
released into the U.S. population because the individual did not appear to pose
a flight, public safety, or national security risk.

For purposes of this review, the release statistics in Chart 1 and Tables 3
through 6 do not include individuals that DRO detained at time of
apprehension or at a later date and subsequently released into U.S. population
on bond, own recognizance, order of supervision, or parole. Some of these
releases into the U.S. population are due to resource shortages, but there are
several other possible reasons for the release from detention.

According to DRO, releases from detention on parole are not likely to be due
to resources at all, but rather for humanitarian or some other compelling

Detention and Removal of Illegal Aliens
30

AR00247
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 59 of 99

Appendix B
Apprehensions Released

 

reason. Some of the primary non-resource driven reasons that DRO releases
individuals from detention on bond, own recognizance, or order of
supervision are as follows:

e Immigration judges ordered the individuals released from detention.

e The INA and Supreme Court decisions mandate that DRO release most
aliens if not removed within a specified period following issuance of a
final order of removal.

e Inthe professional judgment of DRO, the alien does not pose a flight or
known safety risk to the public.

Because DRO does not track the specific reason an individual is released from
detention, it is not possible to determine exactly how many of the releases on
bond, own recognizance, or order of supervision, were due to a lack of
detention resources. Therefore, these types of releases are excluded from
Chart 1 and Tables 3 through 6 even though some are likely due to detention
resource limitations. Table 15 contains the number of releases for individuals
detained at time of apprehension that were later released on bond, own
recognizance, or under an order of supervision from FY 2001 through

FY 2004.

gS ii

Table 15
Aliens Apprehended, Detained and Later Released
On Bond, Own Recognizance (OR), and Order of Supervision (OS)

(FY 2001 -FY 2004)

 

 

 

 

 

 

 

 

 

 

| Detained and Percentage
Released Released On
Apprehensions On Bond, Bond, OR,
OR, and OS and OS
| Total Apprehensions | 998,481 | 80,594 | 8%
| OTM Apprehensions [ 517,918 | 65,159 | 13% |
| Criminal Apprehensions | 345,006 | 15483 | 4% |
Criminal Apprehensions from [ 7 | ~ |
select countries listedin Table4 | 311,687 10,060 3%
_ SIC and SST Apprehensions | 82,803 | 10,420 13%

Se

 

= " Source: DRO

If DRO tracked the number of individuals released into the U.S. population,
including those specifically due to resources or other factors, then DRO could
more precisely quantify problem areas and the impact on the effectiveness of
DRO operations.

Detention and Removal of Illegal Aliens

31 AR00248
—.

Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 60 of 99

Appendix C

ICE Apprehension, Detention, and Removal Process

 

 

 

ICE Apprehension, Detention, and Removal Process

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detention
Release on
Criminal lal Bond
Investigators Aporebensien +—
tromigration
Fhforeement Release on
Agents fea Own
Inaduissible [= Recognizance
Deportation
So Ly) Voluntary
Secondary Renum
i In fon wi BF)
Immigration Expedited
Inspectors Iemoval |
Irate) Rerncical ®* Alien Voluntary
Methods Exits “i Reparnure

 

 

 

 

 

 

 

 

Source: INS Detention and Removal Program, Critical Influences on INS Detention, May 2001, page 4.

and DHS-OIG Analysis

Detention and Removal of Illegal Aliens
32
a2

AR00249
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 61 of 99

Appendix D
BTS Detention Prioritization and Requirements Memorandum

 

US. Department of Homeland Security
Washington, DC 20528

Homeland
Security

 

OCT 18 204

MEMORANDUM TO: Robert C. Bonner
Commissioner
U.S. Customs and Border Protection

- Michael J. Garcia
Assistant Secretary
U.S. Immigration and Customs Enforcement

FROM:

 

This memorandum provides priorities for the detention of aliens and outlines
documentary requirements that must be met when transferring custody of aliens to
Immigration and Customs Enforcement (ICE), Office of Detention and Removal
Operations (DRO). The guidance in this memo supercedes all outstanding guidance
regarding priorities for the detention of aliens within Border and Transportation Security
(BTS). All BTS personne! must adhere to legal authorities and the procedures set forth
below in making decisions regarding whether to detain an alien.’

LD lon Prioriti

The following guidelines provide priority categories for the detention of aliens subject to
detention. An alien being considered for detention should be placed in the highest
numbered priority within the top category possible (i.e., an alien found to have a credible
fear of persecution with an aggravated felony conviction would still meet the
requirements of Mandatory, #2). In the case of mandatory detention, the Director of ICE
DRO is to heed the guidelines strictly. In all other cases, the DRO Director retains the
discretionary authority with respect to allocation of bed space and other detention-related
resources. In all cases, the DRO Director is to heed Sines aiaetione to the greatest
extent possible when determining detention priorities.

1 ‘This policy docs not supercede any requirement to release an alien under Zadvydas y. Davis, 533 U.S.
678 (2001) and implementing guidance in 8 CFR §§ 241.4, 241.13 and § 241.14 nor does it apply to

unaccompanied juveniles.

www.dhs.gov

Detention and Removal of Illegal Aliens
33 AR00250
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 62 of 99

Appendix D
BTS Detention Prioritization and Requirements Memorandum

 

All such aliens must be detained unless they fall within one of the exceptions to mandatory
detention. There are no priority designations among categories of cases subject to mandatory
detention. Questions as to whether a given alien falls under one of these categories and must
be detained should be directed to local legal counsel.

Mandatory

* Aliens subject to mandatory detention under INA 236A”
Aliens in expedited removal (INA § 235) with limited exceptions®
. Aliens subject to mandatory detention in removal and deportation proceedings
under INA 236(c)*
® Aliens who have final orders of removal subject to mandatory detention under
INA 241(a)(2), whether ordered removed pursuant to INA 238 or 240
ii :

High Priority

1. National Security Interest aliens including aliens who are subject to an ongoing
national security investigation or who, by virtue of specific information or
intelligence specific to the alien in question raise a national security concern, as
identified either by 1) the Joint Terrorism Task Force, 2) Immigration and
Customs Enforcement, or 3) by U.S. Customs and Border Protection (CBP). ©

2. Continued detention of aliens with final administrative orders past 180 days on
account of special circumstances (i.e. 8 CFR 241.14).

3. Aliens who have been issued final removal orders over 90-days old, where
removal is foreseeable.

4. Aliens who present an articulable danger to the community (claimant agency must
be able to articulate the danger)

5. Aliens who exhibit specific, articuable intelligence-based risk factors for terrorism
or national security concern not solely based on the alien's race, ethnicity,
nationality or religion (as identified by either 1) the Joint Terrorism Task Force,
2) Immigration and Customs Enforcement, or 3) by U.S. Customs and Border
Protection. ©

6. Aliens associated with ongoing significant criminal investigations;

 

? Prior approval of the ICE National Security Unit and the ICE Office of the Principal Legal Advisor is
required before charges may be brought under either INA § 212(a)\(3) or INA § 237(a)(4).

* Not all aliens in expedited removal proceedings are subject to mandatory detention, however. See, for
example 8 CFR § § 235.3(b)(2\iii), 235.3(b)(4)(ii), and 235.3(b)(5){i) allowing for parole in limited
circumstances of medical emergency, or where necessary for a legitimate law enforcement objective.

* Note that INA 236(c)(2) authorizes release to provide for protection of a witness, etc., where the alica
does not pose a danger to the safety of others or to property and is likely to appear for any scheduled

B6.

This includes aliens ordered removed under INA 240 and criminal aliens ordered removed under INA
238. These aliens may not be released under any circumstances during the 90-day removal period set forth
in INA 241(a)(2). Following the $0-day period, the continued detention of such aliens should be
determined pursuant to criteria in Zadvydas, supra and implementing guidance in 8 CFR §§ 241.4, 241.13,
and 241.14.

° ICE and CBP shall track all cases where the two bureaus disagree on whether a particular alien poses a
national security threat. CBP and ICE shall review these cases on a quarterly basis. .

2

Detention and Removal of Illegal Aliens
34

ARO0251
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 63 of 99

Appendix D
BTS Detention Prioritization and Requirements Memorandum rs

 

7. Remaining criminal aliens not subject to 236(c) ;

8. Aliens whose detention is essential to national border enforcement initiatives;
Medium Priority

1. Suspected alien and narcotics smugglers

2. Aliens who committed fraud

3. Inadmissible, non-criminal aliens (other than expedited removal cases)

Lower Priority
1. Worksite enforcement arrests
2, Final orders (beyond 179 days-not likely to remove)
3. Aliens placed in expedited removal found to have a credible fear and referred for
full 240 proceedings.
4, Other aliens not subject to required detention

IL Documentary requirements.

Each component must tnsure apprehended aliens are processed efficiently and placed in
the appropriate and most expedient removal process. (e.g. stipulated, rei
administrative, expedited) At a minimum, the following documents must be completed
by the apprehending entity and presented to DRO to ensure each case moves swiftly a
through the removal process:
e Original charging documents; .
© Completed Form I-213 (Record of Deportable/Inadmissible Alien) or approved
equivalent;
© 2completed Forms FD-249 (fingerprint cards);
e R-84 Form with prints and biographical information completed;
© Print out of results, including negative responses, of name search in IBIS “SQI1”
function.
® IAFIS printout relating to criminal history; if AFIS is not available, print out of
results, including negative responses, based on name search in either NCIC or
NLETS.
® Record of Fingerprint Identification Number (FIN) generated by the Automated
Biometric Identification System (IDENT);
* 4 photographs;
e Completed Form I-217 (Information for Travel Document or Passport if
required);
e Documentation of Consular Notification;
© Certified conviction records, when applicable. In the event that conviction
records are not immediately available, the arresting officer must provide written
notification to the file that a Certified Copy of the Conviction Document has been
requested, and include in the administrative file the following information: the
exact date and jurisdiction where the alien was convicted, the name and telephone
number of the referring officer and the supervisor, the name and contact

Detention and Removal of Illegal Aliens
35

ARO0252
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 64 of 99

Appendix D
BTS Detention Prioritization and Requirements Memorandum

 

information of the agency official responsible for procuring the conviction record.
Furthermore, the arresting agency must produce the actual conviction record
within 30 days of issuance of the NTA;

e Documentation reflecting that appropriate record checks (Central Index System
(CIS), Non-Immigrant Information System (NIIS), National Crime Information
Center (NCIC), IDENT, Interagency Border Inspection System (IBIS), etc.) have
been completed;

e Completed Form 1-203 or I-203A [Order to Detain or Release Alien(s)] bearing the
appropriate official’s signature must accompany each detainee presented for
detention;

e Notice of Custody Determination (Form I-286), indicating date and time custody
decision was made and probable charges against alien;

*® And any other relevant documents pertaining to the detainee.

To ensure maximum efficiency in the use of the Department’s finite detention bed
resources, it is imperative that this documentation is prepared and presented. Custody
responsibility will not be transferred to ICE/Detention and Removal Operations (DRO)
until ICE/DRO verifies that all of the above required documentation has either been
provided or has been waived by an ICE/DRO authorizing official at the detention site.
The arresting or delivering officer will ensure that detainees turned over to the custody of
ICE/DRO are accompanied by any personal items, identity documents, baggage and/or
prescription medications in that detainee’s possession at the time of arrest.

The requirements I issued in my memorandum of March 30, 2004, Guidance on ICE
Implementation of Policy and Practice Changes Recommended by the Department of
Justice Inspector General, remain in effect. You are responsible for ensuring
implementation of these requirements.

 

7 CBP shall establish within 30 days of this memorandum points of contact in each field office to
coordinate obtaining conviction records for cases where the conviction record is not timely produced,
Contact information shall be provided to the DRO Field Office Directors and the ICE Chief Counsels.

4

Detention and Removal of Illegal Aliens
36
AR00253
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 65 of 99

Appendix E
Purpose, Scope, and Methodology

 

The purpose of this audit was to determine whether ICE has sufficient
resources and detention facilities available to house detainees. Our audit
was designed to determine whether:

e DRO is removing all illegal aliens with final orders of removal.

e Budgetary constraints are impacting DRO’s ability to perform the
detention and removal mission.

e External factors outside of DRO’s control are impacting its ability to
perform its detention and removal mission;

e DRO’s Deportable Alien Control System is able to provide
management with the data analyses needed to measure its
effectiveness in performing the detention and removal mission.

We focused our work at the Customs and Border Protection and
Immigration and Customs Enforcement headquarters in Washington, D.C.;
and, Border and Transportation Security offices in Arizona, Texas, and
Florida. Our scope included information and activities through

March 13, 2006.

To identify detention and resource issues, we interviewed DHS
headquarters officials in the CBP and ICE offices in Washington D.C. At
CBP and ICE headquarters, we reviewed agency documents containing
budget, staffing, apprehension, release, detention, absconder, and removal
information. We relied on the data provided by DRO, ICE, and
Department of Justice for purposes of this audit. We did not test the
validity or reliability of the data provided.

We interviewed DRO, Border Patrol, CBP officials, and ICE Investigators
at numerous field offices. We judgmentally selected the field offices based
on those offices with the highest number of apprehensions as reported by
DHS data, based on CBP and ICE officials’ suggestions, and to ensure
audit coverage included air, land, and sea operational environments.
During the period January 2004 and April 2004, we made site visits to
DRO offices in Dallas, San Antonio, Port Isabel, and Harlingen, Texas;
Phoenix and Florence, Arizona; and Miami, Florida. Additionally, we
made site visits to Border Patrol offices in McAllen, Texas, Tucson,
Arizona; and Miami, Florida and visited CBP officers at the Brownsville,
Texas and Nogales, Arizona ports of entry.

Detention and Removal of Illegal Aliens
37 ARO0254
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 66 of 99

Appendix E
Purpose, Scope, and Methodology

 

To determine if illegal aliens requiring mandatory detention were being
released into United States communities, at each DRO field office visited,
we reviewed a random sample from the non-detained population provided
by DRO from the DACS that included apprehension and detention
information to identify status and classification according to the detention
policy. With the exception of comparing DRO field office documentation
to the DACS data, we did not test the validity or reliability of the data
provided. Based on our limited testing, we conclude the data was
sufficiently reliable to meet the audit objective.

We conducted our audit between September 2003 and March 2006 under
the authority of the Inspector General Act of 1978, as amended, and
according to generally accepted government auditing standards.

We would like to extend our appreciation for the cooperation and
courtesies extended by ICE to our staff during the review.

Detention and Removal of Illegal Aliens
38

ARO0255
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 67 of 99

Appendix F
Management’s Comments

 

Office of the Assistant Secretary

U.S. Department of Homeland Security
4251 Stree, WW
Washington, DC 20536

. US. Immigration
» and Customs
Enforcement

 

FEB 21 2006

MEMORANDUM FOR: Richard L. Skinner
Inspector General
Department of Homeland Security

THROUGH: Steven J. Pecinovsky
Director
Departmem GAO/OIG Liaison Office

FROM: Julie L. Myer:
Assistant Secreyary'

SUBJECT: OIG Draft Report: Detention and Removal of Illegal Aliens,
OIG-06-XX. December 2005

This memorandum contains the coordinated response of U, S, Immigration and Customs
Enforcement (ICE) and the Department of Homeland Security (Department). The Department
and ICE welcome the suggestions made by the Office of the Inspector General (OIG).

The Department's responses to the recommendations display a continued commitment toward
effective and efficient detention and removal of illegal aliens.

Management Comments

Immigration and Customs Enforcement appreciates the Office of Inspector General's efforts
culminating in the release the OIG Audit Report: Detention and Removal of legal Aliens,
OIG-06-XX,. The duration of the audit highlights the complexity of issues confronting
Detention and Removal Operations and how their efforts impact immigration enforcement more
broadly, ICE welcomes the OIG’s overarching concem for the need for adequate resources to
accomplish Detention and Removal Operation’s (DRO) mission to “Promote the public safety
and national security by ensuring the departure from the United States of all removable aliens
through the fair and effective enforcement of the nation's immigration laws.”

It is important to note at the outset that this audit was conducted from September 2003 to
November 2005. Indeed, after conducting the Second Stage Review of the Department,
Secretary Michael Chertoff concluded that we needed to reform our detention and removal
processes. For that reason, he launched an effort, the Secure Border Initiative (SBI), to tackle the
very problems identified in the report. In particular, he concluded that we needed to streamline
and make more efficient our detention and removal operations. Under Secretary Chertoff’s
leadership, SBI is providing an integrated systems approach to the immigration phenomenon,
with national security and public sales as the two overarching prioritics. Working in close
coordination with ICE and U.S. Customs and Border protection (CBP), SBI immediately

Detention and Removal of [legal Aliens
39 ARO0256
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 68 of 99

Appendix F
Management’s Comments

 

Subject: OIG Draft Report: Detention and Removal of Illegal Aliens, OIG-06-XX,
December 2005
Page 2

established a working group to “re-engineer” the detention and removal system. We were
pleased that a member of the OIG staff was involved in that effort.

This “re-engineering,” which is currently in progress, will result in a more efficient and robust
detention and removal system that is able to detain a higher percentage of apprehended aliens and
remove them swiftly and at a lower cost. As outlined in these Management Comments and the
Response To Recommendations, steps have already been taken and progress will continue in
improving performance and accountability. For example, models have been created to determine
bed space, staffing requirements, infrastructure, removal requirements, and funding requirements.
The Department is also exploring the expansion of alternative means to detention, and is working
with the participation of the Department of State (DOS) to resolve travel document and related
issues that prevent or impede the repatriation of illegal Other Than Mexican (OTM) aliens.
Additionally, DRO is working on the development and implementation of a sSeecomnent data
management system for the legacy Immigration and Naturalization Service (INS)

Deportable Alien Control System (DACS), to ensure that the data collection and analysis needs
of the Department are fully met.

When reading the OIG report, it is important to note that SBI was not yet fully functional at the
time of the conclusion of the OIG staff's review. This prevented OIG from evaluating and
incorporating the results of the Department's recent progress in re-engineering our Nation's
immigration enforcement strategy to manage, control, and secure our borders in the most
effective and efficient manner possible. We note that, through SBI, the Department has already
raised and taken steps to address many of the recommendations and findings of this report.
Under SBI, more than 6,650 non-Mexican individuals have been turned over to ICE custody for
detention in connection with the Expedited Remoyal program. Thus far, ICE has removed
roughly 5,800 of these individuals from the country, a removal rate of 99 percent under SBI. The
average length of stay in ICE detention for aliens placed into Expedited Removal is
approximately 20 days, down significantly from the average of 90 days spent in ICE detention by
aliens prior to the creation of the SBI.

The complexity of technical and legal issues particular to DRO makes defining, accumulating,
and analyzing statistical data surrounding DRO a difficult process. The content of the report
contains volumes of statistical data. In the statistics provided throughout the report there appears
to be a lack of differentiation between an alien's pre- and post-order status as it relates to
releases. An alien cannot be removed unti) a final order of removal is granted. Mixing the
discussion and analysis of pre- and post-order status throughout the report may lead to the
reader’s confusion.

Pursuant to the Immigration and Nationality Act (INA), ICE has the authority to detain certain
aliens pre-final order (while their immigration process is pending) and post-final order (after the
alien has received an administrative final order of removal). As this report correctly illustrates,
DRO presently lacks the personnel and resources to detain all the aliens it has the authority to
detain; thus, it often releases aliens who may legally be kept in detention. One primary focus of
SBI’s efforts to re-engineer the detention and removal system is to eliminate the other types of
releases--those which result from lack of detention space and often termed “‘catch and release.”
However, the INA, regulations, and pertinent case law often require that DRO release aliens,
regardless of resource and/or personnel issues. Examples of this are cases in which the
Immigration Judge has the jurisdiction to set bond and release an alien; when an alien is granted
an immigration benefit; when prosecutorial discretion has been used; when custody is transferred
to a law enforcement agency to allow the alien to assist with a prosecution; when a final order

Detention and Removal of Illegal Aliens
40

AR00257
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 69 of 99

Appendix F
Management’s Comments eon

 

Subject: OIG Draft Report: Detention and Removal of Illegal Aliens, OIG-06-XX,
December 2005
Page 3

alien has not been issued a travel document during the 90-day statutory removal period and they
are not a risk to the community or a flight risk; and in cases of final order aliens whose removal
is not significantly likely and for whom the post-order detention has been over 6 months. Unles:
these releases have been properly accounted for in the statistics, the reflected release rates may b
slightly inflated, as they would include release premised on factors outside the control of DRO.
It was understood that every effort was made to take these numbers out of the statistics, but ICE
is concerned that the release numbers may be fewer than quoted.

Response To Recommendations

RECOMMENDATION # 1: Develop a detailed plan to provide ICE with the capacity to
detain, process, and remove aliens that pose a potential national security or public safety
risk to the U.S., including SIC, TSC, and CAP aliens. The plan should include personnel,
training, equipment, infrastructure and funding requirements.

ORGANIZATION STATUS: Concur. Under the Secretary’s SBI program, DRO is doing

precisely that. DRO, as part of the SBI process, has made progress in creating models to

determine bed space needs, staffing requirements, infrastructure, removal requirements and

funding requirements based on expectant arrest numbers as provided by the initiating agency. It

is also engaging with other federal law enforcement agencies such as the Bureau of Prisons

(BOP), U.S. Citizenship and Immigration Services (USCIS), the Department of State, and the fo
Department of Justice to jointly develop a more efficient complex detention and removal syster

RECOMMENDATION #2 : Intensify efforis to provide ICE with the resources needed to

expedite the development of alternative means of detention to minimize required detentior
bed space levels.

ORGANIZATION STATUS: Partially Concur. Currently, ICE employs alternative means c
release (the preferred term vice “alternatives to detention"), such as the Intensive Supervision
Appearance Program (ISAP) and the Electronic Monitoring Program (EMD). DRO is still

evaluating these pilot programs. Once evaluation is complete, decisions will be made about
further expansion.

RECOMMENDATION #3 : In collaboration with the Department of State, develop a
detailed plan to resolve travel document and related issues that are preventing or impedin
the repatriation of illegal OTM aliens. The plan should include timelines, milestone dates,
equipment and infrastructure requirements, a bi-annual reporting requirement outlining
the progress being made on the project, the identity of the organization entities to be

responsible for implementing the planned upgrade, and any short- and long-term funding
requirements.

ORGANIZATION STATUS: Concur. Under the Secretary’s SBI program, DRO is working
closely with the Department of State (DOS) to address travel document and related issues
preventing or impeding the repatriation of illegal OTM aliens. Great strides have been made in
this arca with Central and South American countries. The initiation of video teleconferencing,
dedicated consulate staffs as well as soon to be implemented electronic travel documents have
greatly decreased the time needed for the issuance of a travel document.

Additionally, DRO participates in a Sanctions Working Group which includes representatives
from ICE, DOS, the National Security Council, and Homeland Security Council. This group's

Detention and Removal of Illegal Aliens
41 AR00258
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 70 of 99

Appendix F
Management’s Comments

 

Subject: OIG Draft Report: Detention and Removal of Illegal Aliens, O1G-06-XX,

December 2005
Page 4

focus on Jamaica resulted in the resolution of issues associated with that countries issuance of
travel documents, and the Government of Jamaica now issues travel documents within
acceptable timeframes.

RECOMMENDATION #4: Expedite efforts to develop and implement a data
management system that is capable of meeting its expanding data collection and analyses
needs relating to the detention and removal of illegal aliens. The plan should include
timelines, milestones dates, equipment and infrastructure requirements, a bi-annual
reporting requirement outlining the progress being made on the project, the identity of the
organizational entities to be responsible for implementing the planned upgrade, and any
short- and long-term funding requirements.

ORGANIZATION STATUS: Concur. The ICE Office of the Chief Information Officer
(OCIO) is preparing a project plan for DRO that reflects efforts to expedite the development and
deployment of enhanced information technology (IT) solutions capable of meeting the expanding
data collection and analysis needs relating to the detention and removal of illegal aliens.

The new system will allow users to capture, search, and review information in the following
functional areas:

@ DETENTION—Detention-related data such as book-in, book-out, and housing
information

e BlO—Subject-related data such as biographic, family, contact, alias, and passport
information

e REMOVAL—Case management-related data such as case details, proceedings, custody
determination, bonds, and case transfer information

e QUERY AND REPORT—Report- and Forms-related data such as generating reports and
subject search information, and printing forms

° TRANSPORT—Transportation-related data for the monthly statistics report

© ADMIN—System administration-related data such as adding or modifying dockets and
facility information

e EXT SYSTEMS—Interface to IDENT

Technical Corrections

1. Page 1, 1* paragraph, 3™ sentence - Report refers to aliens “eligible for removal”. Aliens
are eligible for benefits; they are removable or inadmissible for immigration purposes.

2. Page 1,2™ paragraph, 2” sentence - Report discusses aliens in “DRO jurisdiction.”
Aliens come into DRO custody and may remain as active cases under DRO once
released; however, there is no DRO “jurisdiction”.

3. Page 1,2"! paragraph, 2™ sentence - Report states that release statistics deal with aliens
apprehended while their immigration status is pending. This should be clarified to state
that there are many factors contributing to the release of apprehended aliens such as
immigration Judges (Is) bonding out non-arriving/non-mandatory aliens prior to
conclusion of their immigration hearings, and DRO releasing certain aliens considered
low priority for detention due to low risk to community or low flight risk such as families
seeking asylum in the United States who do not pose a risk to the community.

Detention and Removal of Illegal Aliens
42

ARO0259
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 71 of 99

Appendix F

Management’s Comments

 

Subject: OIG Draft Report: Detention and Removal of Illegal Aliens, OIG-06-XX,

Page 5

December 2005

Page 1, 2" paragraph, 3™ sentence - Report asserts that risks exist because CBP and ICE
are releasing aliens for whom they do not have an identity or who present
criminal/terrorist risks. This is not supported by any immediate data, nor does it reflect
DRO’s prioritization of aliens for detention which emphasizes the detention of aliens
considered criminal/terrorist risks and those aliens whose identities are unknown.

Page 3, 1" paragraph, 1“ sentence - Zadvydas does not “mandate the release of criminal
and other high risk alicns” but allows for a presumptively reasonable 6-month period in
which DRO can effectuate an alien's removal post-final order. After 6 months, if it is
determined that the alien's removal is not significantly likely in the reasonably
foreseeable future, then the alien must be released, unless he or she fits into the stringent

special circumstances criteria for continued detention. See 8 CF.R. §§ 241.13 and
241.14,

Page 3, foomote 10 - Footnote 10 cites the money spent on the detention of aliens with
final or pending orders, from traditionally “uncooperative” countries unwilling to issue
travel documents. However, since DRO cannot begin the repatriation process for aliens
with pending final orders this statistic is only useful for final order aliens.

Page 6, 3" paragraph - Report compares the INA’s policy on mandatory detention

(INA § 236(c)) to BTS guidelines regarding “high priority” detentions. These are not
comparable, the INA is a legal mandate from Congress and is law, and DRO must follow
it. Border and Transportation Security (BTS) guidclines were issued as policy to most
effectively focus DRO’s resources on its priority missions.

Page 6, 3" paragraph - Report states that BTS detention guidelines do not require
mandatory detention for aliens that pose terrorism or national security concerns. BTS
cannot issue guidance requiring mandatory detention; it would be ultra vires. However,
the detention priorities place great emphasis on aliens with risk factors including those
aliens who are known or suspected terrorists. INA § 236(c) requires mandatory detention
for aliens charged under national security grounds.

Page 6, footnote 15 - Report states that under the INA, the government is required to
detain mandatory aliens who “intend to commit crimes in the US.” This is not included
in INA § 236(c).

10. Page 6, footnote 15 - Report states that the government must detain all illegal aliens for

il.

90 days post-final order; this is not the case. DRO must only detain aliens inadmissible
under § 212(a)(2), 212(a)(3)(B), or deportable under 237(a)(2), or 237(a)(4)(B) for
90 days post-final order.

Page 6, footnote 15, last sentence - Report statcs that “the government is also required to
detain illegal aliens for 90 days after receiving a final order of removal”. Statement fails

to recognize that this detention occurs only if DRO is unable to remove the alien during
the time period.

12, Page 8, Table 4 - Report notes the underlying data by Source: DRO then adds “* Denotes

those countries where the notorious Mara Salvatrucha (MS-13) gang is active”. DRO

Detention and Removal of Illegal Aliens
43 ARO0260
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 72 of 99

Appendix F
Management’s Comments

 

Subject: OIG Draft Report: Detention and Removal of Illegal Aliens, O1G-06-XX,
December 2005
Page 6

re not track gang data as such. Table implies gang information was received from

13. Page 8, 1” paragraph, 4" sentence - Report states that OTMs are generally released into
the population, but then states that only half (51 percent) were. Generally implies
something greater than half.

14. Page 14, 1* paragraph, 3” sentence - Report states that “It is estimated that there are
605,000 foreign-born aliens incarcerated in state and local facilities in the US ...”.
Sentence should include federal in addition to state and local,

15. Page 14, 1* paragraph, 3™ sentence - Report states that “Each IEA is expected to process
300 criminal aliens annually for a total of 78,300 criminal alien cases per year by

FY2008.” Sentence should include the screening of 600 aliens per year in addition to
processing,

16. Page 17, 3“ paragraph - Report section titled: “Countries Blocking or Inhibiting
Repatriation of Illegal Aliens,” discusses mandatory detention under INA § 236(c)
(pre-final order detention). DRO cannot repatriate non-final order aliens; thus, detention
under § 236(c) is irrelevant in terms of blocked repatriation.

17. Page 18, 1* paragraph - Report discusses countries “accept[ing]” aliens. Post the Jama
decision in the Supreme Court, a country does not need to accept an alien in order for
repatriation to occur. Also, countries do not “take back” their aliens, but issue travel
documents for their nationals to use when being removed.

18. Page 18, 3“ paragraph, 2 sentence and Title of Table 13- “Recalcitrant” is not a correct
term for countries unwilling to issue travel documents. An alternate word should be
considered.

19. Page 20, 1* paragraph - The Zadvydas opinion is incorrectly stated as previously noted
for Report footnote 10. Zadvydas does not “mandate the release of criminal and other
high risk aliens” but allows for a presumptively reasonable 6-month period in which DRO
can effectuate an alien's removal post-final order. After 6 months, if it is determined that
the alien’s removal is not significantly likely in the reasonably foreseeable future, then the
alien must be released, unless he or she fits into the stringent special circumstances
criteria for continued detention. See 8 CF.R. §§ 241.13 and 241.14.

20. Page 21, 2 paragraph, 1“ sentence - Report states “...and the ability of DRO staff to
freely delete or edit historical information in the DACS system.” As the term “freely”

may inappropriately imply bad faith modifications to DRO databases suggest the word be
changed to read “timely.”

21. Page 22, Bullet listing of requirements for the data management system:
--The rationale underlying DRO’s decision to release an alien from detention
(if applicable)
--The rationale underlying DRO’s decision not to detain individual aliens
These items call for data input on a decision that is not quantifiable. These decisions are
contextual and have to be based on the totality of circumstances applicable to the case. In
fact, there may be multiple reasons for a decision to release, or a decision not to detain.

Detention and Removal of [legal Aliens
Ae]

ARO0261
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 73 of 99

Appendix F
Management’s Comments

 

Subject: OIG Draft Report: Detention and Removal of Illegal Aliens, OIG-06-XX,
December 2005
Page 7

22. Page 24 - Recommendation #2 states that DRO should develop alternative means of
detention. Possibly OIG means alternative Order of Supervision (O/S) measures, DRO
believes the statement should be alternative means to detention, not “of detention.” ICE
and the courts consider the ISAP and EMD a release. There are not alternative means of
detention, and custody is custody.

23. Page 31, Appendix B Chart, 1* bullet - Report states “* Immigration judges ordered the
individuals released from detention despite DRO’s desire to detain the individual.” It is
not DRO's desire; but rather, it is the govermment’s enforcement of the INA.

24. Page 32, Appendix C Chart - The chart does not reflect Deportation Officers as
apprehending officers.

Jim Velesz, ICE DRO, (202) 732-2949, is the point of contact available to answer any questions
you might have regarding this review.

Detention and Removal of Illegal Aliens
45 AR00262
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 74 of 99

Appendix G
Major Contributors to This Report

 

Washington, DC Office

Richard T. Johnson, Director
USCG and Maritime Security Operations Audit Division

Miami Field Office

Julie A. Fleisher, Senior Auditor
Gary L. Cox, Senior Auditor
Danny M. Helton, Auditor

Detention and Removal of Illegal Aliens
46

ARO0263
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 75 of 99

Appendix H
Report Distribution

 

Department of Homeland Security

Secretary

Deputy Secretary

Chief of Staff

Deputy Chief of Staff

General Counsel

Executive Secretary

Assistant Secretary for Public Affairs

Assistant Secretary for Policy

Assistant Secretary for Legislative and Intergovernmental Affairs
Assistant Secretary for ICE

DHS GAO/OIG Liaison

ICE Audit Liaison

Office of Detention and Removal Audit Liaison

Office of Management and Budget

Chief, Homeland Security Branch
DHS OIG Budget Examiner

Congress

Congressional Oversight and Appropriations Committees, as appropriate

Detention and Removal of [legal Aliens
47 ARO00264
 

 

 

Additional Information and Copies

To obtain additional copies of this report, call the Office of Inspector General (OIG) at
(202) 254-4100, fax your request to (202) 254-4285, or visit the OIG web site at
www.dhs.gov/oig.

OIG Hotline

To report alleged fraud, waste, abuse or mismanagement, or any other kind of criminal
or noncriminal misconduct relative to department programs or operations, call the
OIG Hotline at 1-800-323-8603; write to DHS Office of Inspector General/MAIL
STOP 2600, Attention: Office of Investigations - Hotline, 245 Murray Drive, SW,
Building 410, Washington, DC 20528, fax the complaint to (202) 254-4292; or email
DHSOIGHOTLINE@dhs.gov. The OIG seeks to protect the identity of each writer
and caller.

 

 

 
wi
\s sf
Ne)

cae
Aree.

“vn he

Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 77 of 99

UNCLASSIFIED //FOR-OFHCLALUSE ONLY
1
Homeland Immigration Weekly ii
security Wednesday, October 24, 2018

Secretary’s Weekly

Immigration Briefing

Prepared by DHS OPS Reporting, Office of Operations Coordination.

Data is compiled by DHS OPS Reporting, based on preliminary reporting as of October 22"¢, 2018. Unless otherwise noted,

data is provided by:

¥

WN

US Border Patrol apprehension data: Statistics and Data Integrity Branch, US Border Patrol.

Office of Field Operations apprehension data: Planning, Program Analysis & Evaluation (PPAE) of Enterprise

Reporting and Data Systems, Office of Field Operations.

Immigration and Customs Enforcement data: Office of Enforcement and Removal Operations.

US Citizenship and Immigration Services data: Refugee, Asylum and International Operations Directorate.

US Department of Justice data: Executive Office for Immigration Review (EOIR), Planning, Analysis, and Statistics oo
Division (PASD).

UNCLASSIFIED //FOR-GFEICIAL USE ONLY
ARO0266
WY

Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 78 of 99

 

 

UNELASSIFIEDS /FOP-OFFICLAL USE ONLY
2
Homeland Immigration Weekly
Security Wednesday, October 24, 2018
Contents
USBP Southwest Border (SBO) OVErview ........:::ccccsssssceceeseesceeeeseceeeeseaceeeeseacecesnneeeeesuseeeessnsaeeseenes 4
Recent Trends Dy Category srvccsiiasnasstanassscsaninisransnanannunsicenainnnnvesnccin sects wesc 4
USBP.SBO Fiscal Yearsto-Date' ConipariSOnssssnisssisssiscsaisccesiersanenisniasneiiinlaecisatereneisiarasaaions veeA
OFO Southwest Border Inadmissible Aliens Overview ...........cccccceceseeeseessneeeseeesneeeaeeeseesseeseeeeeneees 5
Recent Trends by Category.....ecsssesssersesssseernesssesneesnennnen ences nen cenmnnensraeurerennnamentancncemoanyanemenes! 5
OFO SBO Fiscal Year-to-Date Comparison... a5
HHS UAC Snapshot... iC Eeecnd SERA AR CRRA TLE ne EEN eo Sdetd BERR oRER EARNER HUNG Sed eeeseMreenReeeNeneneesnnal OD
CBP [n= Custody.......rcccsssssssercoseresrerrsvennasensesnerssnsannacaesensanseoenaagssensasanarensesssiensazeriisitaibestatiaastenaseecsinaces 7
CBP Apprehensions and Encounters of Countries of Interest.. eutevtwaewreameoue FE
CBP Country of Interest Apprehensions/Encounters Nationwide FY18TD.... se anaieimenenaaancnsens 8

OFO Nationwide Inadmissible Aliens - Countries of Interest by Initial Case Disposition...8

 

 

 

 

 

 

 

 

 

 

 

CBP Credible Fear Overview .. pausianna ons anisslannaeTKesnNataandenennanensasvssniennsmentavatvemnsunameneual Se
USBP Nationwide Credible Fear Claims. vee oD
OFO Nationwide Credible Fear Clans ssscssssncascciccastasaascsnsrivccstataicancccasacatsviiauetacdiananaianitenaaiimieatssiaiin 9

USCIS Overview... ain neat ee scan . 10
Credible Fear Overview. 10
Credible Fear Decisions... 11
Top 6 Credible Fear Decisions by Nationality sais 11
Affirmative Asylum Overview sr ws ese ec UR Ag cORN Ren SEMEERAEEREAE 12
Top 6 Affirmative Asylum Cases by Nationality satiate 13
Refugee Admissions OVEMIEW vissccsesicisscsicicceinsisvesesincenaseiinassaniaiananiuacienssanenssniscctwndeessutonianisonnavasnibe 13

Department Of JUStICE........ccccsesceecssseceeesssecesenseseeeeseeaceseeseaceecenesaceeesenaeesteeeaaeesenneeeenueneeeeeeeeaaeeees 14

U.S: Department of Justice (DO]) OVEIViCW esisiscccsscssssssarisivsiiicsiimmrminnaimmcenencn ES
DO] Affirmative Asylum............ 15
DOJ Defensive Asylum ni gnisseu RS ee 16
DOJ Asylum Decisions by Nationality... cit casera 17
DOJ Pending Cases and Completed Initial Immigration Cases (ICC). ee 17
DO] Immigration Initial Case Completions by Nationality .......ccsssessessesssseessessssssssesseersereesesnsenss 18

References .. bee sneguemuszagteneesonanseagenriers SnaseasneaePRER LS
CBP Total SBO ‘AparehansiansMmadnitestble: st aR ann nameneNRapmmacMaatRE 20
CBP UAC Apprehensions/Inadmissible Encounters Country Of OFigin.......sssessssecssssessersseeees 20
CBP FMUA Apprehensions/Inadmissible Encounters Country Of OFigin......csssescsssessessseesses 21

CBP Single Adult Apprehensions/Inadmissible Encounters Country of Origin...

USBP SBO Apprehension Totals by Month and FY

 

 

 

USBP SBO Apprehensions by Country of Citizenship mee

USBP Local Repatriations to Mexico FY18TD......... 2s

OFO SBO Apprehension Totals by Month and FY............csssesssssssssscscsssorssessssorssonensesasssssnesessseesssennee 24

OFO SBO Inadmissible Encounters by Country of Citizenship........cssessessessvessseesesensessseesnseses 24
UNCLASSIFIED /FOR-OFFICIALUSE ONLY.

AR00267
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 79 of 99

 

UNCLASSIFIED /IFOR-OFFICHMUSE- ONLY
3
%) Homeland Immigration Weekly
| Security Wednesday, October 24, 2018
USBP & OFO Southwest Border Current Trends Page

 

USBP FMUA apprehensions saw a significant increase from last week, while OFO FMUA
encounters declined. So far in FY19, USBP FMUA apprehensions are nearly Stimes higher 4-5,9
than FMUA apprehensions for this time in FY18. UAC apprehensions and encounters 20-24
have remained relatively flat over the last few weeks for both USBP and OFO.

Apprehensions

Holding

epee USBP holding facilities are 51% occupied. OFO holding facilities are 57% occupied. 7
Facilities

HHS UAC In-Care Trends Page

 

The current ‘in-care” occupancy rate increased this week from 85% to 88%. This is due in
HHS Shelters | part to HHS moving 600 temporary shelter beds from active capacity to reserve capacity, 6
resulting in a reduction in the overall current funded capacity.

 

 

ICE Arrest, Detention, and Removal Trends Page
Book- same
ine/liebention No updates at this time. N/A
Removals | No updates at this time. N/A
USCIS Credible fear and Asylum Trends Page
This week, 1,610 credible fear requests were granted (79%). As of September 1, 2018,
Credible Fear | 76% of all decisions have resulted in ‘fear established’, and 10% resulted in ‘fear not 10-11
established’.
Aeanewvaaa For FY19, the maximum number of refugee admissions has been set at 30,000, a
“one decrease of 15,000 admissions from FY18. So far for FY19, the U.S. has admitted 902 12-14

(~3%) of the 30,000 refugees allowed for FY19.

 

 

DOJ Asylum and Case Completion Trends Page

Affirmative | DOJ reports 29% of August's affirmative asylum decisions resulted in asylum being is
Asylum | granted.

Defensive | DOJ reports only 13% of August’s defensive asylum decisions resulted in asylum being 16-18

Asylum | granted.

Other Maritime Migration Trends Page

USCG | This week, there were no USCG interdictions at sea of individuals from Haiti, Dominican
ses A N/A
Interdictions | Republic, or Cuba.

AR00268
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 80 of 99

UNCLASSIFIED//FOR-OFFICALUSE ONLY

Immigration Weekly
Wednesday, October 24, 2018

asa,

Homeland
NRG Security

USBP Southwest Border (SBO) Overview
Recent Trends by Category

USBP SBO Apprehensions by Week by Category
7,000
6,000
5,000
4,000
3,000

2,000

USBP Apprehensions Unreconciled

1,000

0
4-Aug 11-Aug 18-Aug 25-Aug 1-Sep §&-Sep 15-Sep 22-Sep 29-Sep 7-Oct 14-Oct 21-Oct

UACFY18 933 973 909 1,000 1,078 943 988 1,004 1,178 1,004 1,030 1,127
w=eeFMUAFY18 2,321 2,574 2,733 3,211 3,446 3,251 3,769 3,907 4,647 4,610 4,601 5,720
——SA-FYI8 4,367 4,337 4,451 4,706 4,910 4,674 4,494 4,705 5,374 5,217 4,987 4,810

Total FY18 7,621 7,884 8,093 8917 9,434 8868 9,251 9,616 11,199 10,831 10,618 11,657

USBP SBO Fiscal Year-to-Date Comparison

USBP Total SBO Apprehensions FYTD

as of October 21, 2018
35,000

30,000
25,000
20,000

15,000
10,000
, —

FMUA Single Adults Total
mFY16 W@FYI7 @FYI8 wBFY19

ARO0269
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 81 of 99

  

UNCLASSIFIED //FOR-OFFICIALHSE ONLY
5
oF Homeland Immigration Weekly
. security Wednesday, October 24, 2018

OFO Southwest Border Inadmissible Aliens Overview
Recent Trends by Category

OFO SBO Inadmissible Aliens by Week by Category
1,600

1,400
1.200 aN
1,000

800

600 we ee
ec

400

OFO Inadmissible Aliens Unreconciled

200

4-Aug 11-Aug 18-Aug 25-Aug 1-Sep 8-Sep 15-Sep 22-Sep 29-Sep 7-Oct 14-Oct 21-Oct
“UAC FY18 70 81 73 81 94 92 7 90 65 82 wv 83
wewe=FMUAFYI8 553 506 486 611 645 491 520 580 672 695 761 624
ee SA FYIS 1,215 1,250 1,161 1,163 1,219 1,291 1,288 1,355 1,272 1,209 1,238 1,302
Total FY18 1,988 1,988 1,866 1,981 2,103 2,006 2,049 2,128 2,139 2,125 2,197 2,179

OFO SBO Fiscal Year-to-Date Comparison

OFO SBO Inadmissibles FYTD

as of October 21, 2018
8,000

7,000
6,000
5,000
4,000
3,000
2,000
1,000

UAC Breakout

   

FMUA Single Adults Total
mFY18 BFY19

ARO0270
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 82 of 99

UNCLASSIFIED//FOR-OFFICIAL USE-ONLY

Immigration Weekly
Wednesday, October 24, 2018

 

   

HHS UAC Snapshot
CBP Apprehensions and Inadmissible UAC and HHS Placements and Discharges
250
200
150
100
50
0 | He a
9Oct 10-Oct 11-Oct 12-Oct 13-Oct 14-Oct 15-Oct 16-Det 17-Oct 18-Oct 19-Oct 20-Oct

7-Oct  8-Oct
=——=Referred Placements

tent USBP UAC Apprehensions (OTM) st OFO UAC Inadmissible NC)" ====HHS Daily Discharges

OFO UAC Inadmissible (NC) - UAC deemed inadmissible nationwide, from non-contiguous countries (i.e. Mexico and Canada).
USBP UAC Apprehensions (OTM) — UAC apprehended by USBP along the southwest border, excluding UAC from Mexico.

Note: Cresshatched columns signify weekends.

 

  

 

 

 

et
HHS Shelter Capacity/Population and Projections
October 21, 2018 Actual: 88%
(en sass
Ee
AL a
me
“ 7 / f Pcie Bs
23-Oct 30-Oct &Nov 13-Nov
. HHS Total Capacity (Funded Only) @ UAC 'In Care’ (current population) = UAC'in Care’ Projected* % Occupied
HHS data is provided by the Administration for Children and Families, Office of Refugee Resettlement. It
is based on unreconciled data provided daily, The data in the above graphs are derived from reports as
ar,
of October 22, 2018.

UNCLASSIFIED / {FOR OFFICIAL USE ONLY

ARO0271
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 83 of 99

  

UNELASSIFIED//FOR-OFHCHAI-USE ONLY
7
a oe Homeland Immigration Weekly a
Ie Security Wednesday, October 24, 2018

CBP In-Custody

As of 0600 October 22", there were 7,176 individuals in CBP custody 6,602 with USBP, 574 with OFO).

USBP SBO Capacity and In-Custody OFO SBO Capacity and In-Custody

  
  

USBP SBO
Unoccupied,
49%

   
 

 

 

CBP Apprehensions and Encounters of Countries of Interest

A ‘Country of Interest’ is a country with a significant number of individuals or groups known or
evaluated to have a nexus to terrorism and travel patterns that include a point of origin or segment tied
to current assessments of national and international threat environments. The following graphs include
only Countries of Interest with a minimum of a 100 or more total apprehensions and encounters and
significant growth from the previous FYTD.

  

CBP Combined Total Apprehensions - Countries of Interest 2500
FYTD Comparison as of September 30, 2018
450 2,000
400
1300
350
300 1,000
250 200
200
0
150
FY15 1.483
100 3 Fi
eFY16 1.536
oO aFY17 1,928
0 | eFY1$ 1,964
Urbekistan
FyI5 101 3 183 34
mFYIG 134 10 182 55
- 177 78 162 98
351 204 M41 180 406

ARO0272
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 84 of 99

  

UNCLASSIFIED //FOR-OFFICIAL USE-ONLY
8
A Aiea . «
OR, Homeland Immigration Weekly
ay Security Wednesday, October 24, 2018
CBP Country of Interest Apprehensions/Encounters Nationwide FY19TD
CBP Increased Countries of Interest Nationwide FY19
as of October 21, 2018 100
24 7
22 g0
20
70
18 =
— = is
s 2 a
& 10 30
8 20
6 10
4 6
2 NIGERIA
i mOFO 93
EGYPT KENYA KYRGYZSTAN LEBANON UZBEKISTAN mUSEP Q
wOFO 12 21
mUSBP 0 0 0 0 2
OFO Nationwide Inadmissible Aliens - Countries of Interest by Initial Case
Disposition
The majority of inadmissible aliens from Egypt, Kenya, and Lebanon withdraw or have a disposition of
withdraw or voluntarily return. The majority of inadmissible aliens from Nigeria and Venezuela are
placed in expedited removal (ER) or withdraw in lieu of NTA or ER.
OFO Nationwide Inadmissible Aliens by Initial Case Disposition
Countries of Interest FY19TD (as of October 21, 2018) 300 288
30 2
25
20
20
15
12
10 9 9
» ea ae pees |
EGYPT KENYA KYRGYZSTAN LEBANON UZBEKISTAN
B Expedited Removal ‘Credible Fear ( Paroled S Withdrawal / VR B Detained @ Notice to Appear - Released @ Other
UBLCLASSIFIED AIT OPR OFFICAL USE OMEN.

AR00273
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 85 of 99

UNELASSIFIED//FOR- OFFICIAL USE ONLY

Immigration Weekly
Wednesday, October 24, 2018

* Homeland
> Security

CBP Credible Fear Overview
USBP Nationwide Credible Fear Claims

As of October 22, 2018, a total of 10,356 have been placed in Expedited Removal, of which, 3,454

claimed Credible Fear.

USBP Credible Fear Claims as a Percentage of all
Expedited Removals as of October 22, 2018
12,502 12,229

20,000
13,162
| 11,585 [HT

0 2 ie

16,982 17,076 i

16%

18,000
16,000
14,000
12,006
10.000
8,000
6,000
4,000
2,000 TH, 3s
se)
Oct-17 Novw-17 Decl? jJan-18

Oct-17 Nov-17-Dee-17 Jan-18
@ Non-Credible Fear Expedited Removals 6,883 9,230 68,510 #,612
S Total Credible 3,304 3,932 3,992 2,973

9,424 13,080
2,805

12,641 11,832

Fear Claims 3.902 4,435 5,843

OFO Nationwide Credible Fear Claims

Feb-18 Mar-18 Apr-i8 May-18 jun-1é@ Jul-18

Feb-18 Mar-18 Apr-18 May-18 Jun-18 Jul-18

15,716 15,474

\
Aru,

ft
ted
E

ea]
Aug-18 Sep-18 Oct-13

Aug-18 Sep-18 Ort-18
10,138 10,100 6,902
4,262 5,578 5,374 3,454

9,524
4,912

7FA71

As of October 22, 2018, a total of 4,248 were placed in Expedited Removal, of which, 1,285 claimed

Credible Fear.

OFO Nationwide Credible Fear Claims as a Percentage of all
Expedited Removals as of October 22, 2018

7000
374
snes 6,010 6192 3
6000 5,712 5,658
2408 4,958
5000 4,845 4,750 4,460 4,825
iT | Hh i \
4000 N
3000 \
2000 \N
2 $5, 54% 51% om i i | = ww wf S
1000 46% : ] Ayo ot,
25% «7B BR ats
oO q 2 | Af,
Oct-17 Nov-17 Oec-17 Jan-18 Feb-18 Mar-18 Apr-18 May-18 Jun-18 Jul-18 Aug-18 Sep-18 Oct-18
BNon-Credible Fear Expedited Removals 2408 2196 2192 2394 2444 3112 2966 3054 2885 4245 4565 4706 2,963
m@ Total Nationwide Credible Fear Claims 2718 2649 2558 2066 2514 2753 2746 2956 1939 1413 1627 1668 1,285

UNCLASSIFIED//FOR-OFFICLALUSE ONLY

AR00274
 

Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 86 of 99

UNCLASSIFIED//FOR-OFFICIALUSE-ONLY
10

Immigration Weekly
Wednesday, October 24, 2018

USCIS Overview

Credible Fear Overview

As of September 1, 2018, USCIS has made a total of 88,571 Credible Fear Case decisions in FY 2018, of
which, 76% resulted in “Fear Established”.

FY18 Credible Fear Decisions by Finding
as of September 1, 2018

 

= FearEstablshed «FearNot Established = Gosed

FY17 and FY18 Credible Fear Receipts

12,000
10,000
3,000
6,000
4,000
2,000

0
Oct Nov Dec Jan Feb Mar Apr May Jun Jul Aug Sep

ss=eFY17 Receipts 10,184 9,076 9,007 9,919 6,148 6,141 2,509 3,900 4,179 4,811 6,229 6,461
——=FY18 Receipts 7,296 7,307 7,462 8,121 6,621 8,266 8500 9,968 9,742 6,565 10,230

esee=FY17 Receipts ==——FY1S8 Receipts

When CBP places an alien into Expedited Removal (under INA § 235) and the alien expresses a fear of return or requests asylum, CBP or ICE
refers the alien to a USCIS Asylum Office for a credible fear screening. if USCIS finds the alien has a credible fear of persecution or torture after a
screening interview, USCIS places the alien into removal proceedings under INA § 240 in a Department of Justice, Executive Office for
Immigration Review immigration court, where the alien may apply for asylum or other forms of relief as a defense to removal.

UNCLASSIFIED//FOR-OFFICIAL USE-ONLY
ARO0275
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 87 of 99

UNCLASSIFIED //FOR- OFFICIAL USE ONLY
11
NA H omeland Immigration Weekly
ea Security Wednesday, October 24, 2018

Credible Fear Decisions

From October 8, 2018 to October 14, 2018, USCIS reports a total of 1,610 Credible Fear decisions were
made, of which, 79% (1,272) were found to have a credible fear (“Fear Established”) and the alien was
placed into removal proceedings in an immigration court.

Weekly USCIS Credible Fear Decisions
3000

2500
2

2000

248 22h
1500 7 .
1000
500
0

9/10/18ta 9/16/18  9/17/18t0 9/23/18 9/24/18to 9/30/18 10/1/18 to 10/8/18 10/8/18to 10/14/18

Wear Established Fear Not Established Closings

Top 6 Credible Fear Decisions by Nationality
The Top 6 Nationalities (Honduras, Guatemala, El Salvador, Nicaragua, Cuba, and India) account for
nearly 86% of this week’s Credible Fear decisions (“Fear Established”).

USCIS Top 6 Weekly Credible Fear by Nationality
9/24/2018 - 9/30/2018

700

600

500

400

300

200

' = 2 GE

° HONDURAS GUATEMALA “ NICARAGUA CUBA INDIA
SALVADOR
Closings 22 134 8 0 1 1

@ Fear Not Established 56 38 31 4 3 29
@ Fear Established 578 223 271 122 179 141

 

ARO0276
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 88 of 99

   

UNCLASSIFIED//FOR-OFFICHALUSE- ONLY
12
ms ye Homeland Immigration Weekly
“SS Security Wednesday, October 24, 2018

Affirmative Asylum Overview

As of September 1, 2018, USCIS has completed a total of 73,059 Affirmative Asylum cases in FY 2018, of

which, 24% resulted in approval of the asylum claim.

FY18 Affirmative Asylum Completions
as of September 1, 2018

8,500
12%

 

670
1%
sApprovals s Denials » Referralsto thel Administrative Closures
-
FY17 and FY18 Affirmative Asylum Receipts
18,000
16,000
14,000
12,000
10,000
8,000
6,000
4,000
2,000
0
Oct Nov Dec Jan Feb Mar Apr May Jun Jul Aug Sep
eee FY17 Receipts 10,810 12,517 12,026 12,507 11,708 16,404 10,579 13,358 11,309 10,014 11,769 8,694
eee FYI8 Receipts 10,574 11,593 10,258 12,145 §537 7,827 6995 7,757 7,669 7,664 7,770
eeeeFY17 Receipts —__V¥18 Receipts
USCIS has observed the recent downturn in affirmative asylum receipts. While USCIS is unable to determine the specific cause
for the decline at this time, it may be associated with the reinstitution of reform (“last in-first out” or LIFO) interview
scheduling. USCIS will continue to monitor this emerging trend.
Asylum status is a form of protection available to people who have suffered persecution or fear that they will suffer persecution
due to race, religion, nationality, membership in a particular social group, or political opinion. Generally, under INA § 208,
re individuals inside the United States who are not in removal proceedings may affirmatively submit a Form, |-589, Application for

Asylum and For Withholding of Removal, to USCIS for adjudication of their asylum claim by a USCIS Asylum Office.

UNCLASSIFIED HIF OP _OFFICLALUSE ONLY

AROO0277
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 89 of 99

UNELASSIFIED//FOR-OFFICIALUSE ONLY
13

Immigration Weekly -
Wednesday, October 24, 2018

 

Top 6 Affirmative Asylum Cases by Nationality

From October 1, 2018 to October 7, 2018, USCIS reported a total of 1,611 Affirmative Asylum case
receipts. The Top 6 Nationalities (Venezuela, Guatemala, China, El Salvador, Mexico, and Honduras)
make up 68% (1,091) of these cases.

USCIS Top 6 Weekly Affirmative Asylum Cases by Nationality
10/1/2018 - 10/7/2018

  

300
250
200
150
100 —= :
, [ EA oa
0
VENEZ GUATE CHINA ELSAL MEXIC HONDU
mw Closings 3 32 24 31 64 17
i@ Denials 2 0 2 6 0 1
m@ Referrals 118 60 71 46 197 42
m Grants 81 6 70 14 14 11

Refugee Admissions Overview

     

Refugee Admissions Ceiling 30,000 * * * :

 

 

 

 

 

 

 

 

 

Refugee Admissions 902 902
Refugee Interviews 136 136

 

Data as of October 19, 2018. Data provided by Department of State, Bureau of Population, Refugees, and Migration, Office
of Admissions - Refugee Processing Center.

The President, in consultation with Congress, determines the number of refugee eligible for admission each fiscal year. This
determination sets the maximum number for admission. The USCIS role in U.S. Refugee Admissions Program is to interview
refugee applicants and determine eligibility for resettlement to the United States under INA section 101(A)(42).

AR00278
Poa

Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 90 of 99

UNCLASSIFIED //FOR-OFFICLAL-USE-ONLY
14
Si Homeland Immigration Weekly
we Security Wednesday, October 24, 2018
Department of Justice
UNCLASSIFIED //FOR-OFFICLAL-USE-ONLY

ARO0279
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 91 of 99

UNCLASSIFIED//FOR GCFRICHL USE ONLY

  

» Homeland Immigration Weekly
es fs Security Wednesday, October 24, 2018

U.S. Department of Justice (DOJ) Overview
DOJ Affirmative Asylum

15:

For the month of August, DOJ reports 1,331 Affirmative Asylum decisions were made, of which, 29%

(380) were granted asylum.

DOJ Affirmative Asylum Decisions Rates
for August 2018

 

=Grant «= Deny Other » Withdrawn/Abandonment

DO) Affirmative Asylum Decisions FYTD
as of September 6, 2018

  

1,600
1,390
1,400
1,202
1,200 1,157 1,160
1,021
1,000
, 799
BOO 753 : ; fare
Ea Be] a aa f j
600 -- r Ea
400 i
Eat
200
o
Oct Nov Bec Jan Feb Mar Apr May
FY 7016 FY 2018 FY 2018 FY 2016 FY 2018 Fy 2018 FY 2018 FY 2018
Grant Deny Other wm Withdrawn/Adandonment

1,165

Jun

FY 2018

1,094

 

Jul

FY 2018

1,331

 

FY 2018

AR00280
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 92 of 99

UNCLASSIFIED//FOR-OFHIECAI-USE- ONLY
16

Immigration Weekly
Wednesday, October 24, 2018

 

DO] Defensive Asylum
For the month of August, DOJ reports 5,866 Defensive Asylum decisions were made, of which, 13% (751)
were granted asylum.

DOJ Defensive Asylum Decisions Rates
for August 2018

 

eGrant «Deny Other = Withdrawn/Abandonment

     

am,
DO) Defensive Asylum Decisions FYTD
as of September 6, 2018
7,000
6,000 5,866
5,000. 4,569 [a
4,000 3,650 3,634 Ee
3,522 S10 5
3,000
2,000
1,000
0 _
Oct Nov Der Jan Feb Mar Apr May Juri Jul Aug
F¥ 2018 FY 2018 FY 2018 FY 2018 FY 2018 FY 2018 F¥ 2018 FY 2018 Fy 2018 FY 2018 Fy 2018
BGrant gteny se Other mWithdrawn/Adandonment

ARQ0281
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 93 of 99

UNCLASSIFIED //FOR-OFRGALUSE ONLY

17

Immigration Weekly
Wednesday, October 24, 2018

 

DOJ Asylum Decisions by Nationality
As of September 6, 2018 FYTD, DOJ has made a total of 131,978 asylum (affirmative and defensive)
decisions, of which, 31,524 (24%) resulted in asylum granted and 53,438 resulted in asylum denied.

FYTD Asylum Decisions - Top 5 Countries
as of September 6, 2018

Mexico
HONDURAS
GUATEMALA
EL SALVADOR
CHINA

0 1,000 2,000 3,000 4,000 5,000 6,600 7,000 8,000

BGrant mDeny

DOJ Pending Cases and Completed Initial Immigration Cases (ICC)
As of August 31, 2018 FYTD, there are 759,235 pending DOJ cases, a 17% increase from FY17. DOJ has
also completed 165,397 immigration initial cases* FYTD18.

DOJ Pending Cases and Initial Case Completions by FY

as of August 31, 2018

800,000 hilo

700,000

600,000 516,342
500,000

400,000

300,000

200,000 127,453 148,354 165,397
100,000 =

0

650,576

—

FY16 FY17 FY18"

es Pending Cases =< g—Initial Case Completions

AR00282
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 94 of 99

UNCLASSIFIED // FOR OFM CLALUSE ONLY
18
“Gy Homeland Immigration Weekly
es Security Wednesday, October 24, 2018

DOJ Immigration Initial Case Completions by Nationality
As of September 6, 2018 FYTD, DOJ completed 165,397 Initial Cases* (ICC). So far FYTD18, Mexico

accounts for 33% of all ICCs, with 53,821 completions.

Initial Case Completions by Nationality
as of September 6, 2018

 

60,000
53,821
50,000 47,087
40,179 0,398
40,000 36,398
31,983
30,000 28,295
24,821
20,707 19,441 20-50 20,659 2?
20,000 16,856 gage 7.72 : gs
10,000 He
oo
FY 2016 FY 2017 FY 2018*

MELSALVADOR mGUATEMALA m HONDURAS m MEXICO OTHER

* DOJ initial cases are comprised of: Asylum Only Case, Continued Detention Review, Credible Fear Review,
Claimed Status Review, Departure Control, DD Appeal, Deportation, Exclusions, NACARA Adjustment, Rescission,
Reasonable Fear Case, Removal, and Withholding Only. FYTD18 data is through August, all other years are total.

ARO0283
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 95 of 99

UNCLASSIFIED//FOR-OFFICLAL USE ONLY
19
NA Homeland Immigration Weekly
aS Security Wednesday, October 24, 2018
References
UNCLASSIFIED //FOR OFFICIAL USE ONLY

AR00284

fim,
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 96 of 99

UNELASSIFIED//FOR-OFFICIALUSE-ONLY
20

Immigration Weekly
Wednesday, October 24, 2018

 

The following reference pages contain graphs updated on a monthly basis, providing the reader with
reconciled month-end totals and historical context.

CBP Total SBO Apprehensions/Inadmissible Encounters

(CBP Total Southwest Border Apprehensions
September 2018

CBP Total Southwest Border Apprehensions
Total (FY15 - 18)

70,000

 

50,000
eUSBP mOFO

40,000

USBP + OFO Apprehensions

20,000

10,000

0

—FY18
——FY17
om FYE
me FY15

ocT
34,871
66,713
45,516
35,903

NOV
39,051
63,363
45,755
33,032

DEC
40,519
58,418
48,742
34,243

35,905
42,464
33,657
30,180

FEB
36,751
23,557
38,311
32,550

MAR
50,347
16,589
46,118
39,162

APR
51,168
15,773
48,511
38,296

MAY
51,862
19,944
55,386
40,683

JUN
43,180
21,657
45,671
38,619

JUL
40,149
25,019
46,909
38,611

AUG
46,719
30,567
51,893
42,415

SEPT
50,568
31,152
56,474
41,165

CBP UAC Apprehensions/Inadmissible Encounters Country of Origin

 

USBP Southwest Border UAC Apprehensions
September 2018

 

Total
521,090
415,216
562,943
444,859

OFO Southwest Border UAC Apprehensions
September 2018

 

 

Hond, 1,088 Mex, 275
Mex, 836
Other, 215 Other 19

ARO0285
 

Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 97 of 99

UNCLASSIFIED//FOR-OFFICIAL USE ONLY
21

Immigration Weekly
Wednesday, October 24, 2018

CBP FMUA Apprehensions/Inadmissible Encounters Country of Origin

USBP Southwest Border FMUA Apprehensions OFO Southwest Border FMUA Apprehensions
September 2018 September 2018

 

CBP Single Adult Apprehensions/Inadmissible Encounters Country of Origin

USBP Southwest Border Single Adult Apprehensions OFO Southwest Border Single Adult Apprehensions
Septmeber 2018 Septmeber 2018
Guat, 77
Hond, 102
Mex, 3,568
Mex, 11,358

    

ARO0286
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 98 of 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNELASSIOIED EOS _OFECLALUSE ORL
22
ese . .
— RY, Homeland Immigration Weekly
ee Security Wednesday, October 24, 2018
USBP SBO Apprehension Totals by Month and FY
United States Border Patrol
Southwest Border Apprehensions
Total (FY16 - 18)
50,000
45,000
40,000
35,000
30,000
25,000
20,000
15,000
10,000
5,000 |
|
* oct | NOV | DEC | JAN | FEB | MAR | APR | MAY | JUN | JUL | AUG | SEPT
—FY18 25,488 | 29,085 | 28,995 | 25,975 | 26,666 | 37,390 | 38,243 | 40,339 | 34,089 | 31,299 37,524 | 41,486
—FY17| 46,184 | 47,211 | 43,251 31,576 | 18,754 | 12,195 | 11,127 | 14,519 | 16,087 | 18,187 | 22,288 | 22,537
——FY16) 32,724 | 32,838 | 37,014 23,758 | 26,072 33,316 | 38,089 | 40,337 | 34,450 | 33,723 37,048 | 39,501
—FY15) 26,450 | 24,641 | 25,019 | 21,514 | 24,376 | 29,791 | 29,750 | 31,576 | 29,303 | 28388 | 30,239 | 30,286
ao -
USBP SBO Apprehensions by Country of Citizenship
USBP Apprehensions by Country FY18
20,000
18,000
16,000
14,000
12,503
12,000 aie. Te 12,420
10,000 9,650
8,000 it.
6,000
4,000 3,041
a 2,772
2,000 SS ee —
ss —$_————
0
Oct-17 Novw-l7 Dec-17 Jan-18 Feb-13 Mar-13 Apr-18 May-18 Jun-18 Jul-18 Aug-18 Sep-18:
——Mexico =eeE|Savador —=—=Guatemala —=—eHonduras ——=Other
The above graph indicates the country of origin for individuals apprehended between the ports
of entry along the southwest border as of September 30, 2018.
we.

AR00287
Case 3:19-cv-00807-RS Document 43-2 Filed 03/01/19 Page 99 of 99

UNCLASSIFIED //FOR-OFFICIALUSE ONLY
23
PCA Homeland Immigration Weekly
Se security Wednesday, October 24, 2018

USBP Local Repatriations to Mexico FY19TD

A total of 8,074 aliens from Mexico have been repatriated this FYTD. Of these 508 are UAC - we
estimate this accounts for 90% of all Mexican UAC apprehended and 17% of all UAC
apprehended.

USBP Local Repatriations of Mexican Aliens

as of October 20, 2018
100%
80% 90% 90% 89%
60%
i 56% 52m
20% a 263%
1
0% — is
VAC. FMUA Single Adult Total
508 98 7,468 8,074

% of Mex % of total

AR00288

-
